STRICTLY CONFIDENTIAL    EXECUTION COPY


Confidential Treatment Requested by Codexis, Inc.





--------------------------------------------------------------------------------





GLOBAL DEVELOPMENT, OPTION AND LICENSE AGREEMENT

between

NESTEC LTD.

and

CODEXIS, INC.



--------------------------------------------------------------------------------





[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.









--------------------------------------------------------------------------------




Confidential Treatment Requested by Codexis, Inc.


TABLE OF CONTENTS
    
 
 
Page
Article 1 DEFINITIONS
1


1.1


Definitions
1


Article 2 OPTION; LICENSE AND RIGHT OF FIRST NEGOTIATION
15


2.1


Option
15


2.2


License Terms
16


2.3


Right of First Negotiation
17


2.4


Exclusivity
19


2.5


Development Information for ROFN Compounds and IEM Enzymes
20


Article 3 GOVERNANCE PROVISIONS
20


3.1


Formation and Composition of the Joint Steering Committee
20


3.2


Role of JSC
20


3.3


Meetings of JSC
21


3.4


Decision-Making
22


3.5


Authority; Duration
22


3.6


JSC Subcommittees
22


3.7


Patent Committee
22


Article 4 DEVELOPMENT AND REGULATORY MATTERS
23


4.1


Commitment to Development
23


4.2


Development Plan
23


4.3


Development Assistance after Option Exercise.
24


4.4


Development Reports
24


4.5


Development Records
25


4.6


Development Costs
25


4.7


Regulatory Matters
25


4.8


Compliance
25


4.9


Compound-Related Contracts
26


4.1


Debarred Persons
26


4.11


Subcontracting
26


Article 5 TRANSITION AFTER OPTION EXERCISE
26


5.1


Technology Transfer
26


5.2


Transfer of Development Activities
27


5.3


Transfer of Regulatory Filings
27


5.4


Assignment of Contracts
27


5.5


Transfer of Records
27


5.6


Transfer of Initial Compound
28


5.7


Completion of Transition to NHSc
28





i
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------



Confidential Treatment Requested by Codexis, Inc.


Article 6 COMMERCIALIZATION
28


6.1


Commercialization Generally
28


6.2


NHSc Diligence Obligation
28


6.3


Net Sales Estimates
29


Article 7 FINANCIAL TERMS
29


7.1


Upfront Payment
29


7.2


Option Exercise Payment
29


7.3


Milestone Payments
29


7.4


Royalties
31


7.5


Additional Royalty Terms
32


7.6


Royalty Payments and Reports
33


7.7


Certain Limitations
33


7.8


Payment Terms
33


7.9


Interest on Late Payments
33


7.1


Currency Conversion
33


7.11


Taxes and Withholding
33


7.12


Books and Records; Audit
34


Article 8 REPRESENTATIONS AND WARRANTIES
35


8.1


Mutual Representations and Warranties
35


8.2


Additional Representations and Warranties of Codexis
36


Article 9 INTELLECTUAL PROPERTY
38


9.1


Ownership of Intellectual Property
38


9.2


Maintenance and Prosecution of Patents
39


9.3


Enforcement of Patents
40


9.4


Infringement Claims by Third Parties; Challenge Proceedings
42


9.5


Invalidity or Unenforceability Defenses or Actions
43


9.6


[***].
44


9.7


Patent Listings.
44


Article 10 CONFIDENTIAL INFORMATION; PUBLICATIONS
 
10.1


Nondisclosure
44


10.2


Authorized Disclosure
45


10.3


Terms of this Agreement
46


10.4


Securities Filings
47


10.5


Publications
47


10.6


Return of Confidential Information
48


10.7


Previously Disclosed Confidential Information
48


Article 11 INDEMNIFICATION; LIABILITY LIMITATIONS; WAIVER
48


11.1


Indemnification of NHSc
48


11.2


Indemnification of Codexis
49


11.3


Procedure for Indemnification
49


11.4


Insurance
50


11.5


Limitation of Liability; Waiver of Implied Warranties
50





ii
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------



Confidential Treatment Requested by Codexis, Inc.


Article 12 TERM AND TERMINATION
51


12.1


Effectiveness; Term
51


12.2


Termination Rights
51


12.3


Effect of Termination
53


12.4


Further Effects of Termination
56


12.5


Bankruptcy
56


Article 13 DISPUTE RESOLUTION
57


13.1


Elevation of Issues for Resolution
57


13.2


Arbitration
58


Article 14 MISCELLANEOUS
59


14.1


Severability
59


14.2


Notices
59


14.3


Assignment
60


14.4


Performance by Affiliates
61


14.5


Further Assurances
61


14.6


Waivers and Modifications
61


14.7


Choice of Law
62


14.8


Injunctive Relief
62


14.9


Publicity
62


14.1


Relationship of the Parties
62


14.11


Entire Agreement
62


14.12


Counterparts
63


14.13


Exports
63


14.14


Amendments
63


14.15


Interpretation
63









Exhibits


Exhibit A:    Development Plan
Exhibit B:    Initial Licensed Patents
Exhibit C:    Press Release
Exhibit D:    Claimed PAL Compounds
Exhibit E:    Compound-related Contracts
Exhibit F:    Formulation Objectives
Exhibit G:    Solid Dosage Form Development Study    


iii
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------




Confidential Treatment Requested by Codexis, Inc.


GLOBAL DEVELOPMENT, OPTION AND LICENSE AGREEMENT
This GLOBAL DEVELOPMENT, OPTION AND LICENSE AGREEMENT (this “Agreement”) is made
as of October 12, 2017 (the “Effective Date”), by and between NESTEC LTD., a
limited company organized and existing under the laws of Switzerland, having an
office located at Avenue Nestlé 55, 1800 Vevey, Switzerland (“NHSc”), and
CODEXIS, INC., a corporation incorporated and existing under the laws of the
State of Delaware, having an office located at 200 Penobscot Drive, Redwood
City, CA 94063, USA (“Codexis”). NHSc and Codexis are sometimes referred to
herein individually as a “Party” and collectively as the “Parties.”
RECITALS
WHEREAS, Codexis is developing, and owns or controls certain patent rights,
technology, know-how and other intellectual property relating to a novel
therapeutic oral enzyme product candidate for the treatment of HPA (as defined
herein);
WHEREAS, NHSc wishes to obtain, and Codexis wishes to grant to NHSc, an option
to obtain a license under such intellectual property of Codexis in respect of
such product candidate and related enzymes, as set forth in this Agreement; and
WHEREAS, NHSc wishes to obtain from Codexis, and Codexis wishes to grant to
NHSc, exclusive rights of first negotiation to obtain a license to additional
product candidates developed from time to time by Codexis in the field of inborn
errors of amino acid metabolism and related enzymes, as set forth in this
Agreement.
NOW, THEREFORE in consideration of the foregoing and the mutual agreements set
forth below, the Parties agree as follows:
Article 1
DEFINITIONS
1.1    Definitions. The terms in this Agreement with initial letters
capitalized, whether used in the singular or the plural, shall have the
respective meanings either set forth below or in another part of this Agreement.
“Affiliate” of a Party means an entity that (directly or indirectly) is
controlled by, controls, or is under common control with such Party where
control means the direct or indirect ownership of voting securities entitled to
cast at least fifty percent (50%) of the votes in the election of directors, or
such other relationship as results in the power to control the management,
business, assets and affairs of an entity.
2    “Agreement” has the meaning set forth in the preamble hereto.
3    “Bankruptcy Code” means, as applicable, the U.S. Bankruptcy Code, as
amended from time to time, and the rules and regulations and guidelines
promulgated thereunder or the bankruptcy laws of any Governmental Authority, as
amended from time to time, and the rules and regulations and guidelines
promulgated thereunder or any applicable bankruptcy laws of any other


1
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------



Confidential Treatment Requested by Codexis, Inc.


country or competent Governmental Authority, as amended from time to time, and
the rules and regulations and guidelines promulgated thereunder.
4    “Biocatalyst” means an enzyme that is used as a catalyst or processing aid
for the production of a compound in a discovery, research, development or
commercial manufacturing setting. An enzyme shall not be deemed to be a
Biocatalyst if it [***]. For the avoidance of doubt, [***] may be present in
such [***], so long as such [***].
5    “Biosimilar Product” means, with respect to Product in a particular
country, another therapeutic product that: (A) has received Regulatory Approval
as a biosimilar product or bioequivalent product to such Product, based on a
biologic product license application submitted under Section 351(k) of the
Public Health Service Act, 42 U.S.C. Section 262(k), any Law having similar
effect in the United States that replaces such Law, or corresponding legislation
outside of the United States, using such Product as a reference product; and (B)
is sold in such country by a Third Party that is not a licensee or sublicensee
of NHSc, or its Affiliates or sublicensees.
6    “BLA” means (i) in the United States, a Biologics License Application, as
defined in the United States Public Health Service Act (42 U.S.C. § 262), and
applicable regulations promulgated thereunder by the FDA, or any equivalent
application that replaces such application, (ii) in the EU, a marketing
authorization application, as defined in applicable regulations of the EMA, and
(iii) in any other country, the relevant equivalent to the foregoing.
7    “Bulk Drug Substance” means the formulation of the Initial Compound as
[***] for use in a Phase Ib Clinical Trial, which formulation shall be the same
as that used in the Phase Ia Clinical Trial of the Initial Compound.
8    “Business Combination” has the meaning set forth in Section 14.3.
9    “Business Day” means a day other than Saturday, Sunday or any day on which
commercial banks located in New York, New York or Geneva, Switzerland, are
authorized or obligated by applicable Law to close.
10    “Calendar Quarter” means, with respect to any given Calendar Year, the
respective periods of three (3) consecutive calendar months ending on
March 31, June 30, September 30 or December 31.
11    “Calendar Year” means each successive period of twelve (12) consecutive
months commencing on January 1 and ending on December 31.
12    “Challenge Proceeding” has the meaning set forth in Section 9.4.3.
13    “Claim” means any charge, complaint, action, suit, proceeding, hearing,
investigation, claim or demand.
14    “Claimed PAL Compound” means any enzyme, other than the Specified
Compounds, that is covered by a claim included as of the Effective Date in U.S.
Patent No. [***], U.S. Patent Application No. [***] or U.S. Patent Application
No. [***], or any applications that


2
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------



Confidential Treatment Requested by Codexis, Inc.


claim priority to U.S. Patent No. [***], U.S. Patent Application No. [***] or
U.S. Patent Application No. [***], but excluding [***] Compounds.
15    “Clinical Trial” means a clinical trial in human subjects that, to the
extent required by applicable Law, has been approved by a Regulatory Authority
and an institutional review board or ethics committee, and is designed to
measure the safety and/or efficacy of Product. Clinical Trials shall include
Phase Ia Clinical Trials, Phase Ib Clinical Trials, Phase II Clinical Trials and
Phase III Clinical Trials.
16    “CMC” means the chemistry, manufacturing and controls sections (together
with all supporting documentation and records) of any BLA or the comparable
portions of other applications for Regulatory Approval.
17    “Codexis” has the meaning set forth in the preamble hereto.
18    “Codexis Competing Product” means any therapeutic product that is an
enzyme or contains an enzyme as an active ingredient and that has been or is to
be developed or commercialized for the treatment of HPA.
19    “Codexis Methods” means Codexis’ proprietary tools, processes and methods
for Protein Engineering that are covered or claimed by Patents or Know-How
Controlled by Codexis, including without limitation (i) tools, processes and
methods used to identify, select, optimize, isolate, modify, engineer and
develop proteins, including enzymes, through the recombination, rearrangement
and/or mutation of genetic material for the creation of genetic diversity using
any methods, including but not limited to bioinformatics, in silico, in vitro,
and/or in vivo technologies, (ii) screening techniques, methodologies and/or
processes of using the resulting genes and/or proteins, including enzymes, to
identify and assess their potential utility, (iii) gene expression methods
applicable in high throughput screening, (iv) techniques for cultivation of
microorganisms, (v) techniques for producing, harvesting, and/or purifying
proteins, including enzymes, and (vi) bioinformatics methods and algorithms,
including those known as “Mosaic®,” “ProSAR™”, “Harvester”, “Sage™”, and “LIMS”
(in each case (clauses (i) through (vi), for clarity, as used in Protein
Engineering); provided however that Codexis Methods shall not include any
Information, tools, processes or methods that are specifically related to, or
are otherwise necessary for the Exploitation of, a Compound, Product, ROFN
Compound or ROFN Product, as applicable.
“Combination Product” means a package of therapeutic products containing Product
and one (1) or more products that are not the Product (an “Other Product”) where
Product and such Other Product(s) are packaged together and sold for a single
invoiced price. For clarity, a Combination Product shall not include a Product
that is co-formulated with an Other Product.
20    “Commencement” means, with respect to a Clinical Trial, the first dosing
of the first patient enrolled in such Clinical Trial.
21    “Commercialization” means any and all activities relating specifically to
the preparation for sale of, offering for sale of, or sale of a product,
including activities related to launching, marketing, promoting, distributing,
detailing, importing, pricing, reimbursement, and advertising such product, and
interacting with Regulatory Authorities regarding any of the foregoing,


3
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------



Confidential Treatment Requested by Codexis, Inc.


but excluding any activities relating to Manufacture. When used as a verb,
“Commercialize” and “Commercializing” means to engage in Commercialization, and
“Commercialized” has a correlative meaning.
22    “Commercially Reasonable Efforts” means, with respect to either Party,
efforts that are consistent with the type and scope of efforts that a company
within the biopharmaceutical industry similarly situated to, as applicable,
Codexis (in the case of Codexis’ obligations hereunder) or the Nestlé Health
Unit (in the case of NHSc’s obligations hereunder) would devote to a compound or
product of similar type, launch timing, risk profile and profit potential as the
applicable Compound or Product, but in no event less than the type and scope of
efforts that Codexis and its Affiliates or the Nestlé Health Unit, as
applicable, would devote to any of its other compounds or products of similar
type, launch timing, risk profile and profit potential as the applicable
Compound or Product, but without taking into account any Competing Products
being developed or commercialized by or on behalf of Codexis or NHSc or their
Affiliates or licensees or sublicensees, as applicable. Without limiting the
foregoing, in relation to Commercialization activities, Commercially Reasonable
Efforts shall be determined on a country-by-country basis.
23    “Competing Product” means, as applicable, a Codexis Competing Product or a
NHSc Competing Product.
24    “Compounds” means, collectively, the Specified Compounds as well as any
enzyme that is a Claimed PAL Compound and “Compound” means any of the foregoing.
25    “Confidential Information” means any and all technical, business or other
Information, or data of a Party or its Affiliates provided orally, visually, in
writing, graphically, electronically, or in another form by or on behalf of such
Party or its Affiliates to the other Party or its Affiliates in connection with
this Agreement, including the terms of this Agreement, the Compounds or any
Product, any Exploitation of the Compounds or any Product, any know-how with
respect thereto developed by or on behalf of the disclosing Party or its
Affiliates, or the scientific, regulatory or business affairs or other
activities of either Party. Notwithstanding the foregoing, (i) [***] and (ii)
[***] to (x) [***] or (y) [***] (for clarity, clauses (x) and (y)) [***]
Notwithstanding anything to the contrary, Confidential Information of Codexis or
its Affiliates relating [***] to the Codexis Methods shall not become
Confidential Information of NHSc.
26    “Controlled” or “Control”, when used in reference to any intellectual
property, intellectual property right, material, know-how or information, means
the legal authority or right of a Party hereto (or its Affiliates) to:
(i) grant, or procure the grant of, a license or sublicense, to the extent
provided for herein, of the intellectual property, intellectual property right,
material, know-how or information to the other Party; or (ii) in relation to
material, know-how and information only, disclose or provide access to, to the
extent provided for herein, such material, know-how or information to the other
Party, and in each case without (1) breaching the terms of any agreement with a
Third Party, or (2) misappropriating the material, know-how, intellectual
property, intellectual property rights, or information of a Third Party.
27    “Covered” has the meaning set forth in the definition of “Valid Claim.”
“Cover” and “Covering” have correlative meanings.


4
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------



Confidential Treatment Requested by Codexis, Inc.


28    “Debarred Person” has the meaning set forth in Section 8.1.6.
29    “Development” means non-clinical and clinical drug development activities
reasonably related to the development and submission of information to a
Regulatory Authority or otherwise to the testing and validation of a therapeutic
agent, including, without limitation, toxicology, pharmacology and pre-clinical
efforts, test method development and stability testing, manufacturing process
and CMC development, formulation development, delivery system development,
quality assurance and quality control development, statistical analysis,
clinical trials (including, without limitation, pre- and post-approval studies),
whether for purposes of label expansion or otherwise. Development shall include
post-approval Development activities. When used as a verb, “Develop” means to
engage in Development.
30    “Development Plan” means the Development Plan contemplated by Section 4.2,
as amended or modified from time to time in accordance with Section 4.2.
31    “Disclosing Party” has the meaning set forth in Section 10.1.
32    “Dispute” has the meaning set forth in Section 13.1.1.
33    “DOJ” means the United States Department of Justice, or any successor
agency thereto.
34    “Effective Date” has the meaning set forth in the preamble hereto.
35    “EMA” means the European Medicines Agency, or any successor agency
thereto.
36    “European Union” or “EU” means, at any given time during the Term, the
then-current member states of the European Union; provided that the United
Kingdom shall be deemed to be included in the EU for so long as it remains
subject to the jurisdiction of the EMA, regardless of its actual membership in
the EU.
37    “Evaluation Period” has the meaning set forth in Section 2.3.2.
38    “Exploit” means to make, have made, import, use, sell or offer for sale,
including to Develop, Commercialize, Manufacture and have Manufactured.
“Exploitation” has a correlative meaning.
39    “FD&C Act” means the United States Food, Drug and Cosmetic Act (21 U.S.C.
§ 301 et seq.), as amended from time to time, together with any rules,
regulations and requirements promulgated thereunder (including all additions,
supplements, extensions, and modifications thereto).
40    “FDA” means the U.S. Food and Drug Administration, or any successor agency
thereto.
41    “First Commercial Sale” means, with respect to a particular country, the
first commercial sale, transfer or other disposition by NHSc or its Affiliate or
sublicensee in such country


5
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------



Confidential Treatment Requested by Codexis, Inc.


of Product following the receipt of the requisite Product Approval for Product
in such country [***], excluding any sale, transfer or disposition that would
not constitute a sale for purposes of the definition of Net Sales.
42    “Formulation Objectives” means the objectives for the Solid Dosage Form
Development Study that are set forth on Exhibit F.
43    “FTC” means the United States Federal Trade Commission, or any successor
agency thereto.
44    “GAAP” means United States generally accepted accounting principles.
45    “GCP” means the then-current standards, practices and procedures
promulgated or endorsed by the FDA as set forth in the guidelines entitled
“Guidance for Industry E6 Good Clinical Practice: Consolidated Guidance,”
including related regulatory requirements imposed by the FDA and comparable
regulatory standards, practices and procedures promulgated by the EMA or other
applicable Regulatory Authorities, as such standards, practices and procedures
may be updated from time to time, including applicable quality guidelines
promulgated under the ICH.
46    “GLP” means the then-current good laboratory practice standards
promulgated or endorsed by the FDA as defined in 21 C.F.R. Part 58, and
comparable regulatory standards promulgated by the EMA or other applicable
Regulatory Authorities, as such standards may be updated from time to time,
including applicable quality guidelines promulgated under the ICH.
47    “GMP” means the standards relating to current Good Manufacturing Practices
for fine chemicals, active pharmaceutical ingredients, intermediates, bulk
products or finished pharmaceutical products set forth in (i) 21 U.S.C.
351(a)(2)(B), in FDA regulations at 21 C.F.R. Parts 210 and 211 and in The Rules
Governing Medicinal Products in the European Community, Volume IV, Good
Manufacturing Practice for Medicinal Products, or (ii) the ICH Guidelines
relating to the manufacture of active ingredients and finished pharmaceuticals,
as such standards may be updated from time to time, including applicable quality
guidelines promulgated under the ICH.
48    “Governmental Authority” means any multi-national, federal, state, local,
municipal, provincial or other governmental authority of any nature (including
any governmental division, prefecture, subdivision, department, agency, bureau,
branch, office, commission, council, court or other tribunal).
49    “HPA” means hyperphenylalaninemia. For avoidance of doubt, HPA includes
PKU.
50    “HPA Field” means the prevention, diagnosis, treatment, and management of
HPA.
51    “HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended, and the rules promulgated thereunder.
52    “ICH” means the International Conference on Harmonization of Technical
Requirements for Registration of Pharmaceuticals for Human Use.


6
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------



Confidential Treatment Requested by Codexis, Inc.


53    “ICH Guidelines” means the guidelines of the ICH.
54    “IEM Enzymes” has the meaning set forth in Section 2.5.
55    “IFRS” means the current International Financial Reporting Standards, as
published by the International Accounting Standards Board.
56    “IND” means an Investigational New Drug Application (as such term is
defined in the FD&C Act and the regulations promulgated thereunder), Clinical
Trial Authorisation (as such term is defined in the Directive 2001/20/EC, as
amended), clinical trial exemption, clinical trial notification, or similar
application or submission for approval to conduct human clinical investigations
that is filed with or submitted to a Regulatory Authority in conformance with
the requirements of such Regulatory Authority.
57    “Indemnified Party” has the meaning set forth in Section 11.3.1.
58    “Indemnifying Party” has the meaning set forth in Section 11.3.1.
59    “Indirect Taxes” has the meaning set forth in Section 7.11.
60    “Information” means all technical, scientific and other know-how and
information, inventions, discoveries, trade secrets, knowledge, technology,
means, methods, processes, formulations, practices, formulae, instructions,
skills, techniques, procedures, experiences, expressed ideas, technical
assistance, designs, drawings, assembly procedures, computer programs,
apparatuses, specifications, data, results, materials (including biological,
chemical, pharmacological, toxicological, pharmaceutical, physical and
analytical), pre-clinical, clinical, safety, manufacturing and quality control
data and information (including study designs and protocols) and assays and
biological methodology, in each case, whether or not confidential, proprietary
or patentable and in written, electronic or any other form now known or
hereafter developed.
61    “Infringement Action” has the meaning set forth in Section 9.3.1.
62    “Initial Compound” means the enzyme designated by Codexis as CDX-6114.
63    “Invention” means any new invention or discovery, whether or not
patentable, that is first conceived, first made or first reduced to practice
during the Term and as a result of, or in connection with, the Development,
Manufacture or Commercialization of the Compounds or any Product pursuant to
this Agreement.
64    “JAMS” has the meaning set forth in Section 13.1.2.
65    “Joint Intellectual Property Rights” has the meaning set forth in Section
9.1.2.
66    “Joint Invention” means any Invention that is jointly invented (as
determined in accordance with United States patent Laws governing inventorship)
by (i) one (1) or more


7
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------



Confidential Treatment Requested by Codexis, Inc.


employees, consultants or contractors of Codexis or its Affiliates, and (ii) one
(1) or more employees, consultants or contractors of NHSc or its Affiliates.
67    “Joint Know-How” has the meaning set forth in Section 9.1.2.
68    “Joint Patents” means any and all Patents based upon or otherwise arising
from patent applications filed during or after the Term to claim one (1) or more
Joint Inventions.
69    “Joint Steering Committee” or “JSC” means the Joint Steering Committee to
be established by Codexis and NHSc in accordance with Section 3.1.
70    “Knowledge” means, with respect to a Party, the actual knowledge (a) for
Codexis, of the [***] and (b) for NHSc, [***]. In relation to the Parties’
representations and warranties set forth in Article 8, Knowledge shall refer to
such applicable individuals’ actual knowledge as of the Effective Date after
having made reasonable inquiry of the individuals who have day-to-day
responsibilities for the applicable subject matter including, as applicable,
[***]; provided, however, reasonable inquiry shall not require undertaking any
“freedom to operate” or comparable analysis relating to Patents.
71    “Laws” means all laws, statutes, rules, regulations, ordinances and other
pronouncements having the effect of law of any federal, national, multinational,
state, provincial, county, city or other political subdivision.
72    “LCIA” has the meaning set forth in Section 13.2.
73    “License Effective Date” has the meaning set forth in Section 2.1.2.
74    “Licensed Know-How” means all Information Controlled by Codexis or its
Affiliates as of the License Effective Date or from time to time thereafter
during the Term that is necessary or reasonably useful for the Exploitation of
the Compounds or any Product; provided that Licensed Know-How shall exclude
Codexis’ and its Affiliates’ interest in Joint Know-How. The Parties agree that
Information covering the Codexis Methods is not to be considered Licensed
Know-How.
75    “Licensed Patents” means all Patents that (i) are Controlled by Codexis or
its Affiliates as of the License Effective Date or from time to time thereafter
during the Term, and (ii) either (a) claim or cover the Compounds or any Product
or the Exploitation thereof, or (b) claim or cover inventions, the practice of
which are otherwise necessary or reasonably useful for the Exploitation of the
Compounds or any Product; provided that Licensed Patents shall exclude Codexis’
and its Affiliates’ interest in Joint Patents. Licensed Patents shall include
the Patents listed in Exhibit B hereto. The Parties agree that the Licensed
Patents specifically exclude any Patents covering the Codexis Methods.
76    “Losses” means any and all damages (including, but not limited to, all
loss of profits, diminution in value, and incidental, indirect, consequential,
special, reliance, exemplary, punitive, statutory and treble damages), awards,
deficiencies, settlement amounts, defaults, assessments,


8
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------



Confidential Treatment Requested by Codexis, Inc.


fines, dues, penalties, costs, fees, liabilities, obligations, taxes, liens,
losses and expenses (including, but not limited to, court costs, interest and
reasonable fees of attorneys, accountants and other experts) incurred by or
awarded to Third Parties and required to be paid to Third Parties with respect
to a Claim by reason of any judgment, order, decree, stipulation or injunction,
or any settlement entered into in accordance with the provisions of this
Agreement, together with all documented out-of-pocket costs and expenses
incurred in contesting any Third Party Claim or complying with any judgments,
orders, decrees, stipulations or injunctions that arise from or relate to a
Third Party Claim. For the avoidance of doubt, Losses shall not include taxes
other than any taxes that represent a loss arising from a non-tax claim.
77    “Major European Countries” means, collectively, the [***] and “Major
European Country” means any of the foregoing.
78    “Manufacture” and “Manufacturing” means all activities related to the
production, manufacture, processing, formulation, filling, finishing, packaging,
labeling, shipping, handling, and storage of a product or any intermediate
thereof, including process development, process qualification and validation,
scale-up, pre-clinical, clinical and commercial manufacture and analytic
development, product characterization, stability testing, quality assurance and
quality control.
79    “Milestone Event” means an event or occurrence described under the heading
“Milestone Event” in Section 7.3.2, Section 7.3.3 or Section 7.3.4.
80    “Milestone Payment” means an amount contemplated in Section 7.3.1 or 7.3.2
or identified under the heading “Milestone Payment” in Section 7.3.3 or Section
7.3.4 to be paid upon the occurrence of the Milestone Event corresponding
thereto.
81    “Negotiation Period” has the meaning set forth in Section 2.3.3.
82    “Nestlé Health Unit” means collectively, those personnel and resources of
NHSc and its applicable Affiliates that are assigned to and comprise “Nestlé
Health Science” for purposes of Nestlé S.A.’s internal reporting purposes.
83    “Net Sales” means the gross amounts invoiced or otherwise billed by NHSc,
its Affiliates or any of its sublicensees for sales of Product to Third Party
purchasers of Product, less the following deductions with respect to such sales
to the extent that such amounts are either included in the billing as a line
item as part of the gross amount invoiced, or otherwise documented to be
specifically attributable to actual sales of Product:
(a)    trade discounts, including trade, cash and quantity discounts or rebates,
credits or refunds (including inventory management fees, discounts or credits);
(b)    allowances or credits actually granted upon claims, returns or rejections
of Product, including recalls, regardless of the Party requesting such recall;


9
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------



Confidential Treatment Requested by Codexis, Inc.


(c)    bad debts (not to exceed [***] of gross sales of Product in the
Territory); provided that the amount of any bad debts deducted pursuant to this
exception and actually collected in a subsequent Calendar Quarter shall be
included in Net Sales for such subsequent Calendar Quarter;
(d)    charges included in the gross sales price for freight, insurance,
transportation, postage, handling and any other charges directly relating to the
sale, transportation, delivery or return of Product;
(e)    customs duties, sales, excise and use taxes and any other governmental
charges (including value added tax) actually paid in connection with the
transportation, distribution, use or sale of Product (but excluding taxes
imposed on or measured by income); and
(f)    rebates and chargebacks or retroactive price reductions made to federal,
state or local governments (or their agencies), or any Third Party payor,
administrator or contractor, including managed health organizations.
All gross sales and all of the foregoing deductions from the gross invoiced
sales prices of Product will be determined in accordance with IFRS or GAAP, or
such other accounting standard utilized by NHSc or its Affiliate or sublicensee,
as consistently applied by NHSc or its Affiliate or sublicensee, as applicable,
with respect to external reporting. In the event that NHSc, its Affiliates or
any of its sublicensees makes any adjustments to such deductions after the
associated Net Sales have been reported pursuant to this Agreement, the
adjustments will be reported and reconciled in the next report and payment of
any royalties will be due. If [***] that is [***], in each case by reference to
the [***], as applicable, [***] or, in the [***], on the [***], as applicable,
in [***], then the [***] shall be [***] so as to [***], to the [***].
For clarification, sale of Product by NHSc, its Affiliates or any of its
sublicensees to another of such Persons for resale by such entity to a Third
Party shall not be deemed a sale for purposes of this definition of “Net Sales”
unless such Person is the end user of Product sold. Further, [***] (i) in
connection with [***], (ii) for [***], (iii) for [***], or (iv) for [***] shall
not, in each case, be deemed sales of Product for purposes of this definition of
“Net Sales.”
84    “NHSc” has the meaning set forth in the preamble hereto.
85    “NHSc Competing Product” means any prescription drug that contains [***]
and that has been or is to be developed or commercialized for the treatment of
HPA via the degradation of phenylalanine.
86    “[***]” has the meaning set forth in Section 9.6.
87    “NHSc Parties” has the meaning set forth in Section 6.3.
88    “Notice of Dispute” has the meaning set forth in Section 13.1.1.
89    “Option” has the meaning set forth in Section 2.1.


10
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------



Confidential Treatment Requested by Codexis, Inc.


90    “Option Exercise” has the meaning set forth in Section 2.1.2.
91    “Option Expiration Date” has the meaning set forth in Section 2.1.3.
92    “Option Trigger” has the meaning set forth in Section 2.1.1.
93    “Option Trigger Date” has the meaning set forth in Section 2.1.1.
94    “Other Product” has the meaning set forth in the definition of
“Combination Product.”
95    “Party” or “Parties” has the meaning set forth in the preamble hereto.
96    “Patent Committee” has the meaning set forth in Section 3.7.1.
97    “Patents” means (a) all national, regional and international patents and
patent applications, including provisional patent applications, (b) all patent
applications filed either claiming priority to such patents, patent applications
or provisional applications or from an application claiming priority from any of
these, including divisionals, continuations, continuations-in-part,
provisionals, converted provisionals and requests for continued examinations,
(c) any and all patents that have issued or in the future issue from the
foregoing patent applications ((a) and (b)), including utility models,
innovation patents, petty patents and design patents and certificates of
invention, (d) any and all extensions or restorations by existing or future
extension or restoration mechanisms, including revalidations, reissues,
re-examinations, inter partes review, oppositions, and extensions (including any
supplementary protection certificates and the like) of the foregoing patents or
patent applications ((a), (b) and (c)), and (e) any similar rights, including
so-called pipeline protection or any importation, revalidation, confirmation or
introduction patent or registration patent or patent of additions to any of such
foregoing patent applications and patents.
98    “Person” means an individual, sole proprietorship, partnership, limited
partnership, limited liability partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
foundation, joint venture or other similar entity, organization or combination
thereof, including a government or political subdivision, department, or agency.
99    “Phase Ia Clinical Trial” means a Clinical Trial of a compound, the
principal purpose of which is a preliminary determination of safety and
pharmacology parameters in healthy individuals or patients, as described in 21
C.F.R. 312.21(a), or a similar Clinical Trial prescribed by the Regulatory
Authorities in a foreign country.
100    “Phase Ib Clinical Trial” means a Clinical Trial of a compound, the
principal purpose of which is a further determination of safety and pharmacology
of the compound after an initial Phase Ia Trial, and prior to Commencement of
Phase II Clinical Trials or Phase III Clinical Trials, and which provides
(itself or together with other available Data) sufficient evidence of safety to
be included in filings for a Phase II Clinical Trial or a Phase III Clinical
Trial with Regulatory Authorities, or a similar Clinical Trial prescribed by the
Regulatory Authorities in a foreign country.


11
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------



Confidential Treatment Requested by Codexis, Inc.


101    “Phase II Clinical Trial” means a Clinical Trial, the principal purpose
of which is to make a preliminary determination as to whether a product is safe
for its intended use and to obtain information about such product’s efficacy, in
a manner that is generally consistent with 21 C.F.R. § 312.21(b), as amended (or
its successor regulation), sufficient to permit the design of further Clinical
Trials.
102    “Phase III Clinical Trial” means a pivotal Clinical Trial with a defined
dose or a set of defined doses of a therapeutic product designed to ascertain
efficacy and safety of such product, in a manner that is generally consistent
with 21 C.F.R. § 312.21(c), as amended (or its successor regulation), for the
purpose of enabling the preparation and submission of a BLA or a foreign
equivalent thereof.
103    “PKU” means phenylketonuria.
104    “Pricing Approval” means the governmental approval, agreement,
determination or decision establishing prices for Product that can be charged in
regulatory jurisdictions where the applicable Regulatory Authorities or other
governmental authorities approve or determine the price of pharmaceutical
products.
105    “Prior CDA” has the meaning set forth in Section 14.11.
106    “Product” means any product containing a Compound as its sole active
ingredient.
107    “Product Approval” means, with respect to Product in a given country in
the Territory, the grant or issuance of all Regulatory Approvals and Pricing
Approvals necessary to import, distribute, market, promote, offer for sale and
sell Product in such country in accordance with applicable Laws.
108    “Product Literature” means, with respect to a given country, any
promotional, medical, informative and other information intended for
distribution or use by sales representatives in connection with the detailing
and promotion of Product in such country (whether in the form of written,
printed, graphic, electronic, audio or video materials), and shall include,
without limitation, all related sales representative training materials.
109    “Prosecution” means the filing, preparation, prosecution (including any
interferences, reissue proceedings, reexaminations, and oppositions), inter
partes review, post-grant review, and maintenance of Patents. When used as a
verb, “Prosecute” and “Prosecuting” means to engage in Prosecution.
110    “Protein Engineering” means changing the polynucleotide sequence encoding
an amino acid sequence of a protein to confer a desired function.
111    “Publication” has the meaning set forth in Section 10.5.1.
112    “Receiving Party” has the meaning set forth in Section 10.1.


12
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------



Confidential Treatment Requested by Codexis, Inc.


113    “Regulatory Approval” means, with respect to Product in any country or
regulatory jurisdiction, any and all approvals from the applicable Regulatory
Authority sufficient for the import, distribution, marketing, use, offering for
sale, and sale of Product in such country or jurisdiction in accordance with
applicable Laws, but excluding any applicable Pricing Approvals.
114    “Regulatory Authority” means any national or supranational Governmental
Authority (including, without limitation, the FDA and EMA) which has regulatory
responsibility and authority in one (1) or more countries for review and
approval of Development and Commercialization of therapeutic products.
115    “Regulatory Documentation” means all (i) Regulatory Filings and other
registrations, licenses, authorizations, and approvals of or with Regulatory
Authorities (including Regulatory Approvals); (ii) correspondence and reports
submitted to or received from Regulatory Authorities (including minutes and
official contact reports relating to any communications with any Regulatory
Authority) and all supporting documents with respect thereto, including all
regulatory drug lists, advertising and promotion documents, adverse event files,
and complaint files; and (iii) clinical and other data contained or relied upon
in any of the foregoing, in each case ((i), (ii), and (iii)) relating to the
Development, Manufacture, or Commercialization of the Compound or any Product in
a particular country or jurisdiction.
“Regulatory Exclusivity” means any applicable data or regulatory exclusivity
rights granted by a Regulatory Authority for a therapeutic product, including
without limitation orphan drug status, pediatric exclusivity or data
exclusivity, in a country with respect to a therapeutic product (such as those
periods listed under the BPCIA or periods under national implementations of
Article 10.1(a)(iii) of Directive 2001/EC/83, and equivalents in other countries
in the Territory). For the avoidance of doubt, “Regulatory Exclusivity” excludes
patent term extensions, supplementary protection certificates, and international
equivalents thereof.
116    “Regulatory Filing” means any and all regulatory applications and/or
related documentation submitted on or before the Effective Date, or at any time
during the Term, to a Regulatory Authority with respect to any Compound or any
Product in connection with the initiation or conduct of Clinical Trials, and/or
to seek Regulatory Approval for Product, including, without limitation, any
INDs, drug master files, manufacturing master files, BLAs, or any supplements
thereto.
117    “Related Claims” has the meaning set forth in Section 13.2.
118    “Relevant Calendar Year” has the meaning set forth in Section 6.3.
119    “ROFN” has the meaning set forth in Section 2.3.
120    “ROFN Compound” means any enzyme that Codexis or its Affiliate discovers,
evolves or identifies, including through use of the Codexis Methods, which is
reasonably expected to be useful in the ROFN Field.
121    “ROFN Field” means the prevention, diagnosis, treatment, and management
of inborn errors of amino acid metabolism, including [***]. ROFN Field excludes
[***].


13
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------



Confidential Treatment Requested by Codexis, Inc.


122    “ROFN Licensable Know-How” means, with respect to a particular ROFN
License Scope, all Information Controlled by Codexis or its Affiliates as of the
date of the relevant ROFN Notice (for the ROFN License Scope in question), and
from time to time thereafter, that is necessary or reasonably useful for the
Exploitation of compounds comprising such ROFN License Scope (solely for
incorporation into ROFN Products). The Parties agree that Information covering
the Codexis Methods is excluded from the ROFN Licensable Know-How.
123    “ROFN Licensable Patents” means, with respect to a particular ROFN
License Scope, all Patents that (i) are Controlled by Codexis or its Affiliates
as of the date of the relevant ROFN Notice (for the ROFN License Scope in
question), and from time to time thereafter, and (ii) either (a) claim or cover
the ROFN License Scope, or a portion thereof, or the Exploitation of compounds
comprising such ROFN License Scope (solely for incorporation into ROFN
Products), or (b) claim or cover inventions, the practice of which are otherwise
necessary or reasonably useful for the Exploitation of compounds comprising such
License Scope (solely for incorporation into ROFN Products). The Parties agree
that the ROFN Licensable Patents specifically exclude any Patents covering the
Codexis Methods.
124    “ROFN License Scope” means a particular ROFN Compound, together with all
variants thereof that the Parties agree shall be included within the ROFN
License Scope for such ROFN Compound
125    “ROFN Notice” has the meaning set forth in Section 2.3.2.
126    “ROFN Product” means any product intended for use in the ROFN Field
containing any compound included in the applicable ROFN License Scope as an
active ingredient.
127    “ROFN Term” has the meaning set forth in Section 2.3.4.
128    “ROFN Trigger” has the meaning set forth in Section 2.3.1.
129    “Royalty Term” means, on a country-by-country basis, the period
commencing with the First Commercial Sale of Product in such country and ending
on the latest to occur of (i) the date of [***] in such country, (ii) expiration
of [***] in such country, and (iii) in any country in which, at the time of the
First Commercial Sale of such Product in such country, there is no [***] in such
country and no [***] in such country, the date that is [***] after the date of
the First Commercial Sale of Product in such country.
130    “Rules” has the meaning set forth in Section 13.2.
131    “Senior Officers” has the meaning set forth in Section 13.1.1.
132    “Solid Dosage Form Development Study” means research and Development
activities to be conducted by Codexis with respect to a solid dosage form of the
Product as set forth in Exhibit G.


14
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------



Confidential Treatment Requested by Codexis, Inc.


133    “Specified Compounds” means the enzymes designated by Codexis as CDX-6114
and [***], and all other compounds that Codexis has evaluated in in vivo
pharmacology models of HPA.
134    “Successful Completion” means, as to a given Clinical Trial, that all
primary endpoints defined in the applicable study protocol for such Clinical
Trial have been met.
135    “Term” has the meaning set forth in Section 12.1.
136    “Territory” means the entire world.
137    “Third Party” means any entity other than NHSc, Codexis and their
respective Affiliates.
138    “Third Party Claim” has the meaning set forth in Section 11.3.1.
139    “Trademark” means any word, name, symbol, color, designation or device or
any combination thereof that functions as a source identifier, including any
trademark, trade dress, brand mark, service mark, trade name, brand name, logo
or business symbol, whether or not registered.
140    “Transfer” means to sell or transfer to a Third Party, or to grant to a
Third Party any option to acquire any rights in, to or under the Transferring
Party’s or its Affiliates’ intellectual property or Patents or other
intellectual property rights to Develop or Commercialize a compound or product.
141     “[***] Compound” means an enzyme, other than the Specified Compounds,
covered by a claim in U.S. Patent No. [***] or U.S. Patent Application No.
[***], or any applications that claim priority to U.S. Patent No. [***] or U.S.
Patent Application No. [***] that degrades [***] to a clinically significant
degree [***], unless the phenylalanine-degrading capability of such enzyme is
ten (10) times or more than ten (10) times greater [***] than the [***]
degrading capability of such enzyme (in which case such enzyme shall be a
Claimed PAL Compound).
142    “United States” or “U.S.” means the United States of America, including
its territories and possessions.
143    “Valid Claim” means, with respect to a Patent in a country, any claim of
an (i) issued Patent that has not (a) expired, irretrievably lapsed or been
abandoned, revoked, dedicated to the public or disclaimed or (b) been found to
be unpatentable, invalid or unenforceable by an unreversed final decision of a
Governmental Authority in such country or (ii) application for a Patent that (a)
has been pending for less than [***] years from the earliest claimed priority
date and is being prosecuted in good faith and has not been abandoned or finally
disallowed and (b) has not been admitted to be invalid or unenforceable through
reissue, reexamination, or equivalent process.
ARTICLE 2    
OPTION; LICENSE AND RIGHT OF FIRST NEGOTIATION


15
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------



Confidential Treatment Requested by Codexis, Inc.


2.1    Option. Subject to the terms and conditions of this Agreement, Codexis
hereby grants to NHSc the exclusive right, exercisable at NHSc’s sole
discretion, to obtain an exclusive worldwide license under the Licensed Patents
and Licensed Know-How in respect of the Compounds and any Products, as provided
in Section 2.2 (the “Option”). The Option shall be exercisable subject to and in
accordance with the following:
2.1.1    Option Trigger. The Option shall become exercisable at such time as
both (i) an IND is filed by Codexis with the FDA in accordance with Section
4.1.1 in respect of the study of the Initial Compound for the treatment of HPA
and such IND [***], and (ii) [***], following the completion of a Phase Ia
Clinical Trial undertaken in accordance with Section 4.1.1 in respect of the
Initial Compound for the treatment of HPA, a [***], [***] and [***] (the “Option
Trigger Date”). [***] upon the occurrence of events described in clauses (i) and
(ii), which [***], and a [***] by clause (i), in addition to [***] contemplated
by clause (ii) (the “Option Trigger”).
2.1.2    Option Exercise; Competition Clearance. Subject to Section 2.1.3, at
any time after the occurrence of the Option Trigger and prior to the Option
Expiration Date, NHSc shall be entitled, in its sole discretion to exercise the
Option by providing written notice of exercise to Codexis (“Option Exercise”).
Upon Codexis’ receipt of NHSc’s notice of Option Exercise, if applicable, as
determined by NHSc in its sole discretion, Codexis agrees to cooperate with NHSc
and to prepare and make appropriate filings under the HSR Act relating to this
Agreement as soon as reasonably practicable. The Parties agree to cooperate in
any antitrust clearance process determined by NHSc to be required and, if
applicable, to furnish promptly to the FTC, the Antitrust Division of the DOJ
and any other agency or authority, any information reasonably requested by them
in connection with such filings. In the event [***], the Parties will [***].
[***]. The “License Effective Date” shall be either (i) if NHSc determines that
no filing under the HSR Act is required in connection with the Option Exercise,
the date on which NHSc notifies Codexis of Option Exercise or (ii) if NHSc
determines that a filing under the HSR Act is required in connection with the
Option Exercise, the date on which the waiting period provided by the HSR Act
expires or is terminated without any action by the FTC or DOJ or challenge to
the transaction or, in the event of any such action or challenge, the date on
which such action or challenge is resolved in a manner that permits the license
provided for in Section 2.2.1 to become effective.
2.1.3    Expiration of Option. The Option shall expire on the date that is sixty
(60) days after the Option Trigger Date if Option Exercise has not occurred
prior thereto or, if NHSc determines that a filing under the HSR Act is required
in connection with the Option Exercise, if the Parties have submitted all
filings required therefor but have not cleared the review process within one
hundred eighty (180) days after submission and such delay is not attributable to
any material failure on the part of Codexis to provide such cooperation with
such review process as NHSc, the FTC or DOJ may have reasonably requested (the
“Option Expiration Date”). If the License Effective Date does not occur prior to
the Option Expiration Date, the License Effective Date shall not occur and
Codexis shall have no further obligation to NHSc with respect to the Compounds
or Product, and all rights to the Compounds and Product shall revert to Codexis.
In such case, [***] therein, including [***].
2.2    License Terms.


16
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------



Confidential Treatment Requested by Codexis, Inc.


2.2.1    Exclusive License. Subject to the terms and conditions of this
Agreement, effective upon the License Effective Date, Codexis hereby grants to
NHSc, and NHSc accepts, an exclusive (including as to Codexis and its
Affiliates), perpetual, royalty-bearing license, with the right to grant
sublicenses (through multiple tiers of sublicensees), under the Licensed Patents
and the Licensed Know-How and Codexis’ interest in any Joint Patents and Joint
Know-How, to make, have made, use, register, sell, offer for sale, import,
export, Manufacture, Develop, Commercialize and otherwise Exploit the Compounds,
including any Products, anywhere in the Territory for all purposes other than
use as Biocatalysts.
2.2.2    Sublicensing. NHSc shall have the right to grant sublicenses of the
rights granted to it by Codexis under Section 2.2.1 to its Affiliates and to
Third Parties; provided, however, that NHSc shall ensure that the terms of any
sublicense granted pursuant to this Section 2.2.2 are not inconsistent with the
terms and conditions of this Agreement and that the sublicense agreement imposes
on the sublicensee such obligations as this Agreement contemplates will be
imposed on sublicensees, the terms and conditions of which shall be materially
consistent with the terms and conditions of this Agreement. NHSc shall at all
times remain responsible for, and shall be liable under this Agreement with
respect to, any breach of this Agreement resulting directly or indirectly from
the performance by its Affiliates and Third Parties under any such sublicenses
as if the actions of such Affiliates and Third Parties are actions of NHSc.
2.2.3    Use of Claimed PAL Compounds as Biocatalysts. Unless and until the
Option expires prior to exercise in accordance with Section 2.1.3 or this
Agreement is terminated, other than by NHSc pursuant to Section 12.2.2 or
Section 12.2.3(a), (i) Codexis shall not Exploit any Specified Compound as a
Biocatalyst and (ii) Codexis shall only Exploit Claimed PAL Compounds in
accordance with, and subject to the limitations contained in, this Section
2.2.3. If Codexis desires to, or to permit its customer to, produce a Claimed
PAL Compound [***] to confirm whether such compound has potential use as a
Biocatalyst, Codexis shall so notify NHSc in writing, specifying the relevant
Claimed PAL Compound. Any such notice may relate to more than one Claimed PAL
Compound. Within [***] after NHSc receives such written notice, NHSc will
confirm in writing to Codexis whether or not NHSc has, prior to the date NHSc
receives such notice, commenced preclinical development of such notified Claimed
PAL Compound. If NHSc confirms that it has not commenced preclinical development
of such Claimed PAL Compound, or if NHSc does not respond to such notice within
such [***] period, then Codexis and/or its customer shall have the right to use
such Claimed PAL Compound as a Biocatalyst. If NHSc notifies Codexis within such
[***] period that, prior to the date NHSc received such notice from Codexis,
NHSc has commenced preclinical development of the relevant Claimed PAL Compound,
then Codexis shall not have the right to use, or to permit its Affiliates or
customers to use, such Claimed PAL Compound as a Biocatalyst. All disclosures
made by Codexis to NHSc under this Section 2.2.3 shall be Codexis Confidential
Information. As of the Effective Date, the Claimed PAL Compounds listed in
Exhibit D hereto have been produced [***] and Codexis and its customer(s) shall
have the right to use any of such listed compound(s) as a Biocatalyst without
further notification to NHSc. If the License Effective Date occurs, NHSc shall
from time to time promptly inform Codexis in writing of any determination made
by NHSc to commence preclinical development of any Claimed PAL Compound(s). Such
notice shall specify the relevant Claimed PAL Compound(s).


17
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------



Confidential Treatment Requested by Codexis, Inc.


2.2.4    [***] Compounds. Codexis shall from time to time promptly inform NHSc
in writing of any determination made by Codexis to commence, or to permit its
Affiliate or any Third Party to commence, preclinical development of any [***]
Compound(s). Such notice shall specify the relevant [***] Compound(s) and
describe the basis on which Codexis has determined that each such noticed
compound constitutes a [***] Compound.
2.2.5    No Implied Licenses. No license or other right is or shall be created
or granted hereunder by implication, estoppel or otherwise. All such licenses
and rights are or shall be granted only as expressly provided in this Agreement.
2.3    Right of First Negotiation. Subject to Section 2.4.2, NHSc shall have an
exclusive right of first negotiation to obtain an exclusive worldwide license
under the ROFN Licensable Patents that claim or cover, and the ROFN Licensable
Know-How that relate to, a particular ROFN License Scope, to make, have made,
use, register, sell, offer for sale, import, export, Manufacture, Develop,
Commercialize and otherwise Exploit compounds comprising such ROFN License Scope
for all purposes other than use as Biocatalysts, as provided in this Section 2.3
(the “ROFN”). For clarity, [***] to [***] and [***] for [***], and shall have
[***] with respect thereto. For clarity, the provisions of this Section 2.3
shall not apply to the Compounds.
2.3.1    ROFN Trigger. The ROFN shall be triggered from time to time in respect
of a particular ROFN License Scope, upon both (i) Codexis’ written notice to
NHSc that it has identified a ROFN Compound and (ii) Codexis’ delivery to NHSc
of a data package in respect thereof containing [***] in respect of such ROFN
Compound then-available. Delivery of such notice contemplated by the foregoing
clause (i) and such data package contemplated by the foregoing clause (ii) in
respect of a particular ROFN Compound are referred to as the “ROFN Trigger” in
respect of the ROFN License Scope corresponding to such ROFN Compound. Codexis
shall provide such notice and deliver such data package [***] after Codexis
identifies such ROFN Compound and such data package is available, or promptly
after the Effective Date, in the case of any such ROFN Compounds Codexis has
identified prior to the Effective Date for which such data package is available
as of the Effective Date; provided, however, that Codexis shall not deliver any
such notice prior to the date that is [***] after the Effective Date.
2.3.2    Evaluation Period. For a period of [***] following the date of a ROFN
Trigger in respect of a particular ROFN License Scope (the “Evaluation Period”),
Codexis shall discuss in good faith any questions NHSc may have regarding such
ROFN Compound and ROFN License Scope or the data package in respect thereof and
shall make available to NHSc any additional information or materials then in
Codexis’ Control that NHSc may reasonably request in relation thereto. At any
time prior to the expiration of the Evaluation Period, NHSc may notify Codexis
in writing that it wishes to enter into negotiations with Codexis to obtain a
license in respect of such ROFN License Scope, as provided in Section 2.3.3
(such notice, a “ROFN Notice” in respect of the applicable ROFN License Scope).
2.3.3    Negotiation Period. If NHSc timely delivers a ROFN Notice in respect of
a particular ROFN License Scope in accordance with Section 2.3.2, the Parties
shall negotiate in good faith for a period of up to [***] (the “Negotiation
Period”) the terms of a definitive license agreement pursuant to which NHSc
would obtain an exclusive, worldwide license under the ROFN Licensable


18
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------



Confidential Treatment Requested by Codexis, Inc.


Patents and ROFN Licensable Know-How that relate to the particular ROFN License
Scope to Exploit the compounds comprising such ROFN License Scope for all
purposes other than use as Biocatalysts. In such negotiations, the Parties will
discuss in good faith whether to include [***] to include [***] the ROFN
Compound. If the Parties have not entered into a definitive agreement granting
NHSc a license in respect of such ROFN License Scope as of the end of the
Negotiation Period, Codexis would have no further obligations to NHSc with
respect to such ROFN License Scope, and Codexis would be free to develop and
commercialize the compounds comprising such ROFN License Scope and ROFN Products
containing such compounds itself or with or through an Affiliate, partner or
other Third Party or effect a Transfer with respect to such Compounds or ROFN
Products containing such compounds to a Third Party.
2.3.4    Expiration. This Section 2.3 shall expire on the earliest to occur of
(a) the date that is five (5) years after the Effective Date, (b) the date on
which NHSc and Codexis have entered into definitive agreements pursuant to which
NHSc has obtained licenses in respect of two (2) separate ROFN License Scopes or
(c) the termination of this Agreement by Codexis pursuant to Section 12.2 (as
applicable, the “ROFN Term”). After the ROFN Term, no further Codexis compounds
shall be deemed ROFN Compounds. Notwithstanding the foregoing, to the extent
that the ROFN Term expires (other than by virtue of a termination of this
Agreement by Codexis pursuant to Section 12.2), Sections 2.3.2 and 2.3.3 shall
survive and continue in accordance with its terms until the end of any
then-ongoing Negotiation Period or any then-ongoing Evaluation Period and any
Negotiation Period resulting from such Evaluation Period.
2.4    Exclusivity.
2.4.1    Unless and until the Option expires prior to exercise in accordance
with Section 2.1.3, Codexis shall not, and shall ensure that its Affiliates do
not, directly or indirectly: (a) effect any Transfer in respect of any Compound
or any Product; (b) enter into any collaboration or license agreement with any
Third Party in connection with the Development and/or Commercialization of any
Compound or any Product other than Claimed PAL Compounds for use solely as a
Biocatalyst subject to and in accordance with Section 2.2.3; (c) grant any right
or license to any Third Party that conflicts with the rights granted to NHSc
hereunder; (d) solicit from, discuss with or enter into any agreement in respect
of any of the foregoing (clauses (a), (b) and (c)); or (e) except as provided
for in this Agreement, research, Develop, Manufacture or Commercialize any
Compound or any Product other than Claimed PAL Compounds for use solely as a
Biocatalyst subject to and in accordance with Section 2.2.3. The foregoing will
not limit Codexis’ right to engage independent contractors performing work for
Codexis or its Affiliates for purposes of performing its obligations under this
Agreement.
2.4.2    During the term of NHSc’s rights under Section 2.3, in respect of each
ROFN License Scope, until the first to occur of (a) the expiration of the [***]
period set forth in Section 2.3.2, if NHSc fails to deliver a ROFN Notice in
respect of such ROFN License Scope after the ROFN Trigger in respect of such
ROFN License Scope within such time period, or (b) the expiration of the
Negotiation Period pursuant to Section 2.3.3, if NHSc has timely delivered a
ROFN Notice in respect of such ROFN License Scope, Codexis shall not effect, or
solicit from, discuss with, or enter into any agreement in respect of, any
Transfer of any rights in any compound, candidate or


19
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------



Confidential Treatment Requested by Codexis, Inc.


product discovered before or after the Effective Date that comprises such ROFN
License Scope, or otherwise grant any right or license to any Third Party with
respect to any such compound, candidate or product that conflicts with or
precludes the rights granted to NHSc hereunder or would conflict with, or
preclude the granting to NHSc of, the license contemplated by Section 2.3.3 with
respect thereto. In addition, except for compounds falling within any ROFN
License Scope that is no longer subject to the terms of Section 2.3 by virtue of
clause (a) or clause (b) of this Section 2.4.2, until the expiration of the ROFN
Term, Codexis shall not undertake on behalf of any Third Party any activities
with the intent of, or directed to, identifying, discovering, evolving or
otherwise Developing any compound that could reasonably be expected to be a ROFN
Compound.
2.4.3    For the period from the Effective Date until the first to occur of
(i) the Option Expiration Date, if NHSc has not exercised its Option pursuant to
Section 2.1 prior to such date, (ii) the end of the Term, unless NHSc retains
the right to Develop and Commercialize the Compounds and Products under this
Agreement after the end of the Term, or (iii) if NHSc retains the right to
Develop and Commercialize the Compounds and Products under this Agreement after
the end of the Term, the expiration of any payment obligations NHSc may have
under this Agreement with respect to the Compounds or Product, (x) Codexis will
not and will ensure that its Affiliates do not, directly or indirectly,
including through any collaboration or license agreement or sale or Transfer of
the assets pertaining to a Codexis Competing Product, Develop, Manufacture, or
Commercialize any Codexis Competing Product in the Territory and (y) NHSc will
not, and will ensure that its Affiliates do not, directly or indirectly,
including through any collaboration or license agreement or sale or Transfer of
the assets pertaining to a NHSc Competing Product, Develop, Manufacture, or
Commercialize any NHSc Competing Product in the Territory. If a Party or any of
its Affiliates [***] on [***] with respect to [***] by which it would [***] in a
Competing Product at any time when this Section 2.4.3 remains in effect, then it
(or its applicable Affiliate) shall have [***] from the [***] to [***] itself of
such [***] in the Competing Product and, during such [***] period, neither the
[***] of such Competing Product shall be in violation of this Section 2.4.3. In
the case of [***] under the preceding sentence, such [***] can occur by either
(x) an [***] of all [***] in the Competing Product to a [***] on [***] or (y) a
[***] on [***] to one or more [***] of the right to [***] such Competing Product
so long as such Party and its Affiliates only [***] with respect to such
Competing Product and do not [***] any [***] in any manner over the [***] of
such Competing Product (other than the [***] or [***]).
2.5    Development Information for ROFN Compounds and IEM Enzymes. On the
occurrence of each ROFN Trigger, during the subsequent Evaluation Period, upon
written request from NHSc, Codexis will provide to and discuss with NHSc
(i) information then in Codexis’ [***] that NHSc may [***] with respect to the
[***], with respect to [***] enzymes useful in the ROFN Field (except in respect
of [***]), to be used for purposes of [***] and (ii) information then in
Codexis’ [***] that NHSc may [***] with respect to the [***], with respect to
[***] enzymes for the prevention, diagnosis, treatment or management of inborn
errors of metabolism included in the ROFN Field, as well as those outside of the
ROFN Field (the latter, “IEM Enzymes”). All disclosures made pursuant to this
Section 2.5 shall be Codexis’ Confidential Information hereunder. Furthermore,
Codexis’ obligations to make the foregoing disclosures to NHSc shall be subject
to any obligations of confidentiality or other obligations Codexis may have to
Third Party(ies). For clarity, in no event shall any IEM Enzymes be considered
ROFN Compounds, and such IEM


20
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------



Confidential Treatment Requested by Codexis, Inc.


Enzymes shall be considered wholly outside the scope of this Agreement except
for the information Codexis may share with respect thereto as expressly provided
in this Section 2.5.
ARTICLE 3    
GOVERNANCE PROVISIONS
3.1    Formation and Composition of the Joint Steering Committee. Within thirty
[***] after the Effective Date, NHSc and Codexis shall establish a “Joint
Steering Committee” or “JSC” to serve as the overall governing body for
reviewing, monitoring, and approving all Development activities performed by
Codexis in respect of the Compounds and Product under this Agreement and
pursuant to the Development Plan. The JSC shall be comprised of [***] or
more [***] of each Party. The JSC representatives shall be [***] of the
appointing Party having appropriate expertise and decision-making authority, and
each Party shall designate [***] of its JSC representatives to serve as a
co-chairperson of the JSC. Either Party may replace any or all of its
representatives, or designate additional individuals as its representatives, on
the JSC at any time upon written notice to the other Party. Any member of the
JSC may designate a substitute to attend and perform the functions of that
member at any meeting of the JSC.
3.2    Role of JSC. The JSC shall be responsible for reviewing, monitoring, and
approving all Development activities performed by Codexis in respect of the
Compound and Product under this Agreement and pursuant to the Development Plan.
Codexis shall report to the JSC all material developments and results in respect
of its Development of the Compound. Without limiting the foregoing, Codexis
shall provide written reports to the JSC at least [***] in advance of each
quarterly JSC meeting, which reports shall summarize all matters in respect of
the preceding Calendar Quarter on which Codexis is required to report or provide
updates to the JSC pursuant hereto. The JSC shall also serve as a forum for
sharing advice, progress, and results relating to the foregoing matters and
shall attempt to facilitate the resolution of any disputes between the Parties,
as described in Section 3.4. Each Party, through its representatives on the JSC,
shall be permitted to provide advice and commentary with respect to activities
reported to the JSC. Each Party shall take such advice and commentary into good
faith consideration. More specifically, the JSC shall:
3.2.1    review and provide advice regarding the design and conduct of all
pre-clinical studies undertaken by or on behalf of Codexis in respect of the
Compound, including animal and toxicology studies;
3.2.2    review and provide advice regarding the design and conduct of the Phase
Ia Clinical Trial to be undertaken by Codexis in respect of the Compound for the
treatment of HPA in accordance with the Development Plan and any other Clinical
Trials that may be conducted by or on behalf of Codexis prior to the first to
occur of the Option Expiration Date or the License Effective Date;
3.2.3    review and provide advice regarding the filing and content of the IND
to be filed by Codexis with the FDA in respect of the study of the Compound for
the treatment of HPA, and any other Regulatory Filings made by Codexis in
respect of the Compound or any Product; and


21
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------



Confidential Treatment Requested by Codexis, Inc.


3.2.4    review the overall progress of Codexis in performing its Development
obligations under this Agreement.
3.3    Meetings of JSC. The JSC will meet [***], or [***], if [***] by the JSC.
The location of regularly scheduled meetings shall alternate between the offices
of the Parties unless otherwise agreed by the JSC. Meetings of the JSC may also
be held telephonically, by video conference or by any other means agreed to by
the JSC. Members of the JSC shall have the right to participate in and vote at
meetings by telephone or proxy. One (1) Party shall be responsible for
appointing an individual to record the minutes of each JSC meeting, which
minutes shall clearly document any decisions made by the JSC at such meeting.
This responsibility shall alternate between the Parties every [***], with
Codexis being responsible for the initial [***] following the Effective Date.
JSC meeting minutes shall be circulated to the Parties within [***] following
the meeting for review, comment and ratification by the Parties. Each Party
shall be responsible for expenses incurred by its employees and its members of
the JSC in attending or otherwise participating in JSC meetings, including
travel and related costs. Any member of the JSC may invite additional
representatives of the Party such member represents to attend JSC meetings,
provided that they are subject to confidentiality and non-use obligations
consistent with those in Article 10.
3.4    Decision-Making. Decisions of the JSC shall be made by [***]. Each of
Codexis and NHSc shall be entitled to [***] per Party (as opposed to [***] of
individual representatives from both Parties) on all matters coming before the
JSC or any subcommittee or subgroup thereof. If the JSC is incapable of [***] on
any matter, then either Party may refer such matter [***]. If the Parties’ [***]
are [***] in respect of any such matter that is [***], then, subject to Section
3.5, (a) prior to Option Exercise, and after the Option Expiration Date, [***]
shall have the right to decide such matter in [***] if such matter relates to
the Compound or Product, and (b) after Option Exercise, [***] shall have the
right to decide such matter in [***] if such matter relates to the Compound or
Product, unless the determination of such matter is [***] to [***] practice of
the Licensed Know-How or Licensed Patents in [***] to the Compound or Product,
in which case [***] shall have the right to decide such matter in [***];
provided, however, that [***], as applicable, may use [***] pursuant to this
Section 3.4 to [***] of the [***] to [***] or [***] under or with respect to
[***] or [***] the [***] under [***] in any [***]. If the JSC does not [***] any
matter [***] and [***] has the right to decide such matter under subsections (a)
or (b), then such matter shall be [***].
3.5    Authority; Duration. The JSC will have only the powers assigned expressly
to it in this Article 3 and elsewhere in this Agreement, and will not have any
power to amend, modify or waive compliance with this Agreement.  In furtherance
thereof, each Party will retain the rights, powers and discretion granted to it
under this Agreement and no such rights, powers or discretion will be delegated
to or vested in the JSC unless such delegation or vesting of rights is expressly
provided for in this Agreement or the Parties expressly so agree in writing. The
JSC shall be [***] on the [***] of the [***] or the [***].
3.6    JSC Subcommittees. The JSC may, in [***], establish subcommittees or
working subgroups from time to time to handle specific matters within the scope
of the JSC’s area of authority and responsibility. Such subcommittees or
subgroups shall have such authority and responsibility


22
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------



Confidential Treatment Requested by Codexis, Inc.


as determined by the JSC from time to time, and decisions and recommendations of
any such subcommittee or subgroup shall be made in accordance with Section 3.4
and Section 3.5.
3.7    Patent Committee.
3.7.1    Within [***] after the Effective Date, the Parties shall establish a
patent committee (the “Patent Committee”) to discuss and coordinate the
Prosecution (or abandonment) of Licensed Patents, Patents on Inventions,
enforcement of Licensed Patents, and defense against claims of infringement of
Third Party patents relating to Joint Inventions.
3.7.2    The Patent Committee shall be composed of [***] from each of NHSc and
Codexis knowledgeable in U.S. patent law and the technology areas that are the
subject of this Agreement. The Patent Committee shall meet, in person, by
teleconference, or by video-teleconference, [***], or [***] as the [***] shall
[***]. In-person meetings shall alternate between Codexis and NHSc locations
within the United States whenever possible unless otherwise agreed by the
Parties. The first such meeting shall be [***] after the Effective Date. Any
member of the Patent Committee may designate a substitute, who shall be an
employee of the applicable Party or its Affiliate, to attend with prior written
notice to the other Party. [***] may [***] at any Patent Committee meeting,
provided that they are subject to confidentiality and non-use obligations
consistent with those in Article 10. Each Party may replace its Patent Committee
members with other of its or its Affiliate’s employees with the qualifications
set forth in this Section 3.7.2, at any time, upon written notice to the other
Party.
3.7.3    The Patent Committee shall have no decision making authority under this
Agreement except as otherwise provided herein, including in Section 9.2.2, and
shall perform only those activities as are specifically delegated to it in this
Agreement. Without limiting the generality of the foregoing, the Patent
Committee shall have no power to amend this Agreement. The Patent Committee
shall provide status updates to the JSC [***] as long as the JSC is [***] and,
[***].
3.7.4    The Patent Committee shall [***] and, by [***], [***]. At any time when
the Patent Committee [***], decisions to be made by the Patent Committee shall
be [***].
ARTICLE 4    
DEVELOPMENT AND REGULATORY MATTERS
4.1    Commitment to Development.
4.1.1    Prior to Option Exercise or Expiration. Subject to the terms and
conditions of this Agreement, including Section 4.7, prior to the first to occur
of the Option Expiration Date or the License Effective Date, Codexis will [***]
to (i) file with the FDA an IND in respect of the study of the Initial Compound
for the treatment of HPA in accordance with the Development Plan and [***]
without [***], or if the [***], Codexis [***] to [***] and [***], and/or that
Codexis [***] subject to [***] in [***], (ii) initiate a Phase Ia Clinical Trial
in respect of the Initial Compound for the treatment of HPA, which Phase Ia
Clinical Trial shall be conducted in accordance with the Development Plan in
[***] in [***] and (iii) complete the Solid Dosage Form Development Study and
achieve the Formulation Objectives. In the event that [***] that it would be
[***] in respect


23
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------



Confidential Treatment Requested by Codexis, Inc.


of the [***] prior to the [***], it shall so [***], whereupon [***] and [***] on
which [***] to [***] prior to the [***], it being agreed that [***] shall not
[***], or [***] to the [***] contemplated in this Agreement, in connection
therewith.
4.1.2    Following License Effective Date. Following the License Effective Date,
NHSc, subject to the terms and conditions of this Agreement, will [***] to (a)
Develop a Product containing the Initial Compound for the treatment of HPA and
(b) seek and obtain approval of a BLA for such Product for the treatment of HPA
in [***] and in [***] through [***]; provided, however, that NHSc shall not be
obligated to commence any Phase II Clinical Trial in respect of the Initial
Compound or any Product if the Formulation Objectives are not met. Subject to
the foregoing, all Development decisions and actions after the License Effective
Date, including the design of any and all Clinical Trials and the determination
of protocols therefor and the endpoints thereof, shall be in NHSc’s or its
Affiliates’ or sublicensees’ [***].
4.2    Development Plan. The Development Plan attached hereto as Exhibit A sets
forth the details of the Development activities to be undertaken by Codexis
pursuant hereto through the date of the Option Trigger and, thereafter in
respect of the Solid Dosage Form Development Study, to the extent such Solid
Dosage Form Development Study is not completed prior to the date of the Option
Trigger. Codexis shall [***] to carry out the Development Plan in accordance
with its terms. Either Party may propose to the JSC amendments or modifications
to, or variations from, the Development Plan from time to time, which
amendments, modifications and variations must be approved by the JSC in
accordance with Section 3.4. For clarity, the Development Plan [***] following
the [***], except to the [***], in which case the Development Plan shall [***].
Notwithstanding anything to the contrary herein, Codexis shall [***] the Solid
Dosage Form Development Study [***] that is [***] after the Effective Date.
4.3    Development Assistance after Option Exercise.
4.3.1    Development Support. Without limiting Codexis’ obligations pursuant to
other provisions of this Agreement, following the License Effective Date, from
time to time NHSc may propose in writing specific Development activities that
Codexis would perform to support NHSc in furtherance of NHSc’s Development
activities in respect of Compounds and Products. If NHSc makes any such proposal
from time to time, the Parties shall discuss in good faith for [***] the terms
pursuant to which Codexis would perform the requested activities, and if they
agree upon such terms, the Parties will enter into an additional agreement or
agreements specifying the activities Codexis will perform and the [***]. Neither
Party shall be obligated to enter into an agreement for such additional
Development activities by Codexis absent the execution of a mutually acceptable
definitive written agreement on such an arrangement. Notwithstanding the
foregoing, Codexis shall provide such ordinary course support and assistance in
respect of NHSc’s Development activities in respect of Compounds and Product as
NHSc may [***] from time to time; provided that (i) such support shall not [***]
in respect of [***] and (ii) [***] shall not be [***], in the [***], for a [***]
following the [***], to providing such support contemplated by this sentence and
pursuant to its obligation pursuant to Section 5.1.3 to provide assistance after
the initial technology transfer pursuant thereto. Codexis shall not [***] for
providing support and assistance pursuant to the


24
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------



Confidential Treatment Requested by Codexis, Inc.


immediately preceding sentence, however, NHSc shall [***] Codexis for [***] by
Codexis in respect thereof [***].
4.3.2    Manufacturing. The Parties anticipate that following the License
Effective Date, NHSc will, [***], elect to (i) establish (directly or through an
Affiliate or sublicensee or subcontractor of NHSc) a manufacturing and supply
arrangement with a Third Party Manufacturer of Compounds or any Product, and/or
(ii) negotiate in good faith and enter into a supply agreement pursuant to which
Codexis will supply NHSc or its designee with such quantities of Compounds or
any Product as NHSc or its sublicensees or subcontractors may require in
connection with the Development of Product upon reasonable and customary terms
and conditions. Following the License Effective Date, Codexis shall, [***],
provide such reasonable assistance as [***] in connection with [***] with
respect to the [***] to [***], including, to the extent [***] to [***] with
[***] relating [***] to [***]. Subject to the foregoing and without limiting any
other provision of this Agreement, neither Party shall be obligated to enter
into an assistance or support agreement or a manufacturing and supply
arrangement with the other Party absent the execution of a mutually acceptable
definitive written agreement on such an arrangement.
4.4    Development Reports. Without limiting Section 3.4, prior to the first to
occur of the Option Expiration Date or the License Effective Date, Codexis will
keep NHSc reasonably informed with respect to the progress and material results
of the various Development activities for which it is responsible pursuant to
this Agreement. Following the License Effective Date, NHSc will keep Codexis
reasonably informed at least [***] with respect to the progress and material
results of its Development pursuant to this Agreement, including, without
limitation, any [***] or [***] regarding [***] in furtherance of [***].
4.5    Development Records. Each Party shall maintain, and require its
Affiliates and Third Party subcontractors to maintain, complete and accurate
records of (i) all work conducted by it or on its behalf in furtherance of the
Development of the Compounds and any Product, and (ii) all results, data,
Inventions and other developments generated in connection with conducting such
activities; provided that the foregoing obligation shall no longer apply upon
and after the Option Expiration Date. Such records shall be complete and
accurate and shall fully and properly reflect all such work done and results
achieved in sufficient detail and in good scientific manner appropriate for
business, patent and regulatory purposes.
4.6    Development Costs. As between the Parties, [***] associated with its and
its Affiliates’ Development of the Compounds and any Product, unless otherwise
agreed by the Parties in writing. Notwithstanding anything to the contrary in
this Agreement, in no event shall Codexis be obligated to [***] in conducting
the Solid Dosage Form Development Study.
4.7    Regulatory Matters.
4.7.1    Regulatory Filings and Regulatory Approvals. Prior to the first to
occur of the Option Expiration Date or the License Effective Date, Codexis shall
be responsible for filing and seeking effectiveness of an IND by the FDA to
permit the clinical study of the Initial Compound for the treatment of HPA.
Codexis shall submit such IND, as well as all supporting or underlying raw data,
to the JSC for its review, comment and approval prior to Codexis submitting the
IND to


25
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------



Confidential Treatment Requested by Codexis, Inc.


the FDA. Following the License Effective Date, as between the Parties, NHSc
shall be solely responsible for the preparation and submission of all Regulatory
Filings relating to the Compounds or any Product. All Regulatory Approvals for
Compounds or Product obtained after the License Effective Date shall be owned by
and in the name of NHSc or its designee and NHSc or its designee shall have
responsibility for all regulatory matters relating to the Compounds and any
Product after the License Effective Date. Anything to the contrary
notwithstanding, to the extent [***], [***] shall be [***] to [***] into [***],
and to [***], including [***].
4.7.2    Communications with Regulatory Authorities. Prior to the first to occur
of the Option Expiration Date or the License Effective Date, Codexis will
promptly notify NHSc of all material communications or correspondence with or
from Regulatory Authorities in connection with the Compounds or any Product and
the substance thereof and Codexis will provide to NHSc copies of all substantive
written communications received by Codexis (or its Affiliates) from any
Regulatory Authority, or submitted by Codexis (or its Affiliates) to any
Regulatory Authority, related to the Compounds or any Product. Codexis shall,
prior to the first to occur of the Option Expiration Date or the License
Effective Date, (i) provide NHSc with copies of any proposed written
correspondence with or submission to a Regulatory Authority [***] prior to
delivery of the same to the Regulatory Authority, (ii) consult with NHSc, and
consider in good faith any comments NHSc may have regarding, any and all such
communications and correspondence, provided that NHSc provides such comments
within [***] after receiving such correspondence or submission to review, and
(iii) [***] before making any commitment to any Regulatory Authority for which
NHSc would be responsible after Option Exercise.
4.8    Compliance. During the Term, each Party shall maintain in full force and
effect all necessary licenses, permits and other authorizations required by
applicable Law to carry out its obligations under this Agreement. In addition,
each Party shall be responsible for ensuring that all activities for which it is
responsible under this Agreement related to the Development, Manufacture and/or
Commercialization of Product are performed in accordance with all applicable
Laws and, as applicable, GLP, GCP and GMP.
4.9    Compound-Related Contracts. In the event that Codexis proposes to enter
into any material contract, material agreement, amendment to such material
contract, or amendment to such material agreement (excluding any work orders,
statements of work, or such equivalent contracts that do not relate to the
Compounds or any rights or obligations of the parties thereto in relation to the
Compounds, or agreements listed on Exhibit E hereto to which Codexis or its
Affiliate is a party as of the Effective Date) relating to the Compounds or any
Product prior to the first to occur of the Option Expiration Date or the License
Effective Date, Codexis shall (i) provide NHSc with drafts of such contract,
agreement, or amendment and any ancillary documents or materials and permit NHSc
a reasonable opportunity to review the same prior to execution, (ii) consider in
good faith all comments NHSc may have within [***] regarding all contracts,
agreements, amendments and materials provided pursuant to clause (i) and
(ii) [***] to include in such contract, agreement, or amendment [***] without
the [***]. Without limiting the foregoing, in no event shall Codexis [***]
relating to the Compounds or any Product that would [***] upon NHSc cwithout
NHSc’s prior written consent].


26
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------



Confidential Treatment Requested by Codexis, Inc.


4.10    Debarred Persons. Without limiting Section 8.1.6, each Party shall
notify the other Party promptly, but in no event later than [***], upon becoming
aware that any of its employees or consultants involved in the Development
contemplated by this Agreement is a Debarred Person. Each Party shall use
Commercially Reasonable Efforts to ensure that no Debarred Persons are involved
in the Development contemplated by this Agreement and shall promptly cause any
such involvement to cease upon such Party becoming aware that any Debarred
Person is involved in the Development contemplated by this Agreement. This
Section 4.10 shall cease to apply with respect to activities conducted for
Compound and Product upon and after occurrence of the Option Expiration Date.
4.11    Subcontracting. Either Party may perform any specific activities for
which it is responsible in connection with the Development of Compounds or any
Product through subcontracting to an Affiliate or a Third Party contractor
(including a contract service organization or contract research organization).
The subcontracting Party shall: (i) ensure that any Third Party subcontractor to
whom a Party discloses Confidential Information of the other Party is bound by
an appropriate written agreement obligating such Third Party to obligations of
confidentiality and restrictions on use of the other Party’s Confidential
Information that are no less restrictive than the obligations in this Agreement
(except that the term of confidentiality for such Party’s agreements with
subcontractors engaged prior to the Effective Date may be less than the term of
confidentiality provided for in this Agreement); (ii) [***] that such Affiliate
or Third Party is [***] to such Party [***] by such Third Party or its employees
or agents in performing such services for such Party that are necessary to the
Development of Product; and (iii) [***] and [***] under this Agreement with
respect to [***] of such subcontractor.
ARTICLE 5    
TRANSITION AFTER OPTION EXERCISE
5.1    Technology Transfer.
5.1.1    Within [***] days after the License Effective Date, Codexis, [***],
shall disclose to NHSc or its designee all then-existing Licensed Know-How in
Codexis’ Control as of such date. All such Licensed Know-How that is capable of
being conveyed in writing will be delivered in any digital format reasonably
requested by NHSc to the extent practicable, and otherwise in hard copy. NHSc
shall reasonably cooperate with Codexis in effecting the foregoing technology
transfer obligations during the [***] days after the License Effective Date.
5.1.2    From time to time until the [***] of the License Effective Date,
Codexis shall disclose to NHSc or its designee all Licensed Know-How that was
inadvertently not included in the disclosures previously made by Codexis, to the
extent later discovered.
5.1.3    After the initial transfer of Licensed Know-How pursuant to Section
5.1.1, subject to Sections 4.3.1, Codexis will provide reasonable assistance to
NHSc or its designee in connection with understanding and using the Licensed
Know-How within the scope of the license granted hereunder. Such reasonable
assistance shall include, to the extent reasonably requested by NHSc, [***] in
connection with the transfer of such Licensed Know-How. All such reasonable
assistance shall be provided [***] to NHSc or its designee.


27
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------



Confidential Treatment Requested by Codexis, Inc.


5.2    Transfer of Development Activities. As soon as practicable following the
License Effective Date, Codexis, in cooperation with NHSc or its designee, shall
use Commercially Reasonable Efforts to effect an orderly transition, [***], to
NHSc or NHSc’s designee of all Development activities then-being undertaken by
or on behalf of Codexis in connection with the Compound or any Product, pursuant
to the Development Plan and this Agreement.
5.3    Transfer of Regulatory Filings. Promptly after the License Effective
Date, Codexis will assign or transfer to NHSc the ownership and sponsorship of
the IND in respect of the Initial Compound and all existing Regulatory Filings
for the Initial Compound, any Product containing the Initial Compound, and, as
applicable, any other Compound or any Product containing any other Compound. For
clarity, if a Compound permitted under Section 2.2.3 to be used as a Biocatalyst
is disclosed, in the context of its intended use as a Biocatalyst, in an IND,
DMF, NDA or any other Regulatory Filing, then Codexis will not be obligated to
transfer or assign such Regulatory Filing to NHSc hereunder.
5.4    Assignment of Contracts. As soon as practicable after the License
Effective Date, at NHSc’s request, Codexis shall use Commercially Reasonable
Efforts to assign to NHSc or its designated Affiliate any agreement solely
relating to the Development, Commercialization or Manufacture of the Compounds
or any Product, provided that each such agreement is in effect as of the License
Effective Date. To the extent any such agreement is not assigned to NHSc, then
after the License Effective Date, at NHSc’s request, Codexis or its Affiliate
shall continue to exercise its rights under and in accordance with such
agreement with respect to the Compounds or any Product, as directed by and for
the benefit of NHSc until such time as NHSc obtains an agreement with such Third
Party, but not more than a commercially reasonable period of time.
5.5    Transfer of Records. Following the License Effective Date, upon request
by NHSc, and without limiting the foregoing, Codexis will, [***], deliver to
NHSc (or its designee) all manufacturing batch records, Development reports,
analytical results, filings and correspondence with any Regulatory Authority
(including notes or minutes of any meetings with any Regulatory Authority) and
other Regulatory Documentation, raw material and excipient sourcing information,
quality audit findings and any other relevant technical information in Codexis’
Control relating solely to the Compounds and/or any Product.
5.6    Transfer of Initial Compound. Within [***] following the License
Effective Date, Codexis shall deliver to NHSc or its designee (EXW manufacturing
or storage site (per INCOTERMS 2010)), and NHSc or its designee shall accept,
all quantities of the Initial Compound in Codexis’ possession for use by NHSc or
its designee in connection with its Development activities under this Agreement.
Without limiting the foregoing, the Initial Compound delivered pursuant to this
Section 5.6 shall include [***] which has, at all times prior to delivery to
NHSc in accordance with the foregoing, been handled, stored and transported in
accordance with industry standard practices.
5.7    Completion of Transition to NHSc. Except as set forth in Sections 5.1.2
and 5.1.3, the Parties will use their Commercially Reasonable Efforts to
complete all transition activities under this Article 5 within [***] after the
License Effective Date.


28
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------



Confidential Treatment Requested by Codexis, Inc.


ARTICLE 6    
COMMERCIALIZATION
6.1    Commercialization Generally. As between the Parties and subject to the
terms and conditions of this Agreement, after the License Effective Date, NHSc
shall be solely responsible for Commercializing Product, either directly or
through its Affiliates, sublicensees or distributors. For clarity, if the Option
Expiration Date occurs, then Codexis shall have the sole right, directly or with
or through Affiliates, licensees or subcontractors or other Third Parties, to
Commercialize Product.
6.2    NHSc Diligence Obligation.
6.2.1    Following the License Effective Date, NHSc shall use Commercially
Reasonable Efforts to achieve First Commercial Sale of a Product for the
treatment of HPA (a) in [***], after receipt of requisite Regulatory Approval
from [***] and (b) in [***] of the Major European Countries after receipt of
requisite Regulatory Approval in the European Union pursuant to the centralised
authorisation procedure. Furthermore, following First Commercial Sale of an
initial Product in a country by NHSc, its Affiliate, sublicensee or
subcontractor, NHSc shall use Commercially Reasonable Efforts to Commercialize
such Product in such country; provided, however, that, for clarity, sale of a
Product in a particular country in the European Union shall not give rise to an
obligation for NHSc to use Commercially Reasonable Efforts to achieve First
Commercial Sale of Product in all member countries of the European Union.
6.2.2    The Parties recognize that the application of Commercially Reasonable
Efforts [***].  In addition, NHSc shall be permitted to [***] if [***] for the
[***] generally.
6.2.3    Following the License Effective Date, NHSc will notify Codexis within
[***] and prior to public announcement by NHSc or its Affiliate of (i) NHSc’s
first receipt of written notice from the FDA that a Product has received
Regulatory Authority in the United States, (ii) NHSc’s first receipt of written
notice of from the EMA that a Product has received Regulatory Authority in the
EU, (iii) the occurrence of any Milestone Event triggering a Milestone Payment
contemplated by Section 7.3.3, and (iv) the occurrence of the First Commercial
Sale of the first Product in the US and in each Major European Country. Subject
to the express terms of this Agreement, after the License Effective Date, any
Commercialization of Product in the Territory shall be in NHSc’s [***].
6.3    [***] Estimates. NHSc shall use Commercially Reasonable Efforts to
provide Codexis, at least [***] prior to the First Commercial Sale of Product in
the Territory, with an estimate [***]. Thereafter, no later than [***] preceding
any subsequent Calendar Year commencing after such First Commercial Sale (each,
the “Relevant Calendar Year”), NHSc shall provide to Codexis with an estimate
[***]. NHSc shall be under no obligation to update, supplement or correct any
estimate provided pursuant to this Section 6.3.
Codexis agrees and acknowledges, with respect to all estimates provided under
this Section 6.3, that (i) such estimates [***] and, without limitation, [***]
that [***] therefrom, (ii) no such estimates are [***] in many respects, (iii)
such estimates [***] as such, (iv) neither NHSc nor any of its


29
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------



Confidential Treatment Requested by Codexis, Inc.


Affiliates or any of NHSc’s or its Affiliates’ directors, officers, employees,
consultants or representatives (collectively, “NHSc Parties”) [***], (v) no NHSc
Party [***], including in relation to [***], (vi) Codexis [***] contemplated by
clause (v) of this Section 6.3  and (vii) Codexis [***] of any such estimates
[***]; provided that for purposes of clause (vii) of this Section 6.3, Codexis
[***] on any [***] by any NHSc Party.
ARTICLE 7    
FINANCIAL TERMS
7.1    Upfront Payment. Subject to the terms and conditions of this Agreement,
within thirty (30) days after the Effective Date, NHSc shall pay to Codexis a
one-time, non-refundable, non-creditable fee of fourteen million U.S. dollars
($14,000,000).
7.2    Option Exercise Payment. In consideration of the licenses and rights
granted to NHSc as of the License Effective Date, subject to the terms of this
Agreement, NHSc shall pay to Codexis a one-time, non-refundable, non-creditable
option exercise payment in the amount of three million U.S. dollars ($3,000,000)
within sixty (60) days after the License Effective Date.
7.3    Milestone Payments.
7.3.1    Development Milestone Payment Prior to Option Exercise. Subject to the
terms and conditions of this Agreement, within [***] after Commencement of a
Phase Ia Clinical Trial in respect of the Initial Compound for the treatment of
HPA, NHSc shall make a one-time, non-refundable, non-creditable Milestone
Payment to Codexis in the amount of four million U.S. dollars ($4,000,000).
7.3.2    Solid Dosage Form Development Milestone. Subject to the terms and
conditions of this Agreement, within [***] after the later of (i) achievement of
the Formulation Objectives and (ii) the License Effective Date, NHSc shall pay
to Codexis [***]. Such amount shall not be payable in the event the Formulation
Objectives are not achieved. If Codexis believes the Formulation Objectives have
been achieved, it shall so notify NHSc. The Parties shall promptly discuss
whether the Formulation Objectives have been achieved. In the event that the
Parties do not agree that the Formulation Objectives have been achieved, [***]
whether the Formulation Objectives have been achieved, provided, however, if
[***] that the Formulation Objectives have been achieved, but [***] nevertheless
[***] as a part of the Formulation Objectives, then the Solid Dosage Form
Development Milestone shall, upon the date of Commencement of a Phase II
Clinical Trial, become payable and NHSc shall make such Milestone Payment to
Codexis within [***] after Commencement of such Phase II Clinical Trial.
7.3.3    Development Milestone Payments After Option Exercise. Subject to the
terms of this Agreement, after the License Effective Date, within [***] (except
as otherwise expressly provided below in this Section 7.3.3) after the
achievement of a Milestone Event set forth below, NHSc shall make a one-time,
non-refundable, non-creditable Milestone Payment to Codexis in the amount below
corresponding to such Milestone Event (which Milestone Payments contemplated by
this Section 7.3.3 shall not exceed, in the aggregate, eighty-five million U.S.
dollars ($85,000,000)).


30
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------



Confidential Treatment Requested by Codexis, Inc.


Milestone Event
Milestone Payment
[***]*
[***]
[***] 
[***]
[***]
[***]
[***]
[***]
[***]
[***]



*[***] for purposes of this Milestone Event shall mean the date upon which [***]
containing all [***] to [***] in relation to the [***] to such [***]. The
Milestone Payment corresponding to this Milestone Event shall be made by NHSc
within [***] after the achievement of such Milestone Event, notwithstanding
anything to the contrary in this Section 7.3.3. NHSc may elect not to pay such
Milestone Payment within such [***] period without being deemed in breach of
this Agreement; provided, however, that any failure by NHSc to make such
Milestone Payment within such [***] shall be deemed, effective upon the day
immediately following the expiration of such [***] period, to have provided
notice to Codexis that NHSc has elected to terminate this Agreement pursuant to
Section 12.2.4 (without regard to the notice period contemplated therein).
Notwithstanding the foregoing, in the event that NHSc Commences a Phase II
Clinical Trial of Product for the treatment of HPA prior to the achievement of
this Milestone Event, the Milestone Payment corresponding to this Milestone
Event shall thereupon become payable and NHSc shall make such Milestone Payment
to Codexis within [***] after Commencement of such Phase II Clinical Trial.
For purposes of clarity, the achievement of any Milestone Event set forth in
this Section 7.3.3 prior to achievement of one or more preceding Milestone
Event(s) set forth in this Section 7.3.3 shall result in such preceding
Milestone Event(s) set forth in this Section 7.3.3 being deemed to have been
achieved at the same time. Without limiting the foregoing, if the Milestone
Event [***] is achieved before the Milestone Payment corresponding to [***] is
paid, such Milestone Payment corresponding to [***] shall then become payable.
7.3.4    Commercialization Milestone Payments. Subject to the terms of this
Agreement, following the License Effective Date, within [***] after the final
day of the Calendar Quarter in which a Milestone Event set forth below is
achieved, NHSc shall make a one-time, non-refundable, non-creditable Milestone
Payment to Codexis in the amount below corresponding to such Milestone Event
(which Milestone Payments pursuant to this Section 7.3.4 shall not exceed, in
the aggregate, two hundred fifty million U.S. dollars ($250,000,000)):


31
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------



Confidential Treatment Requested by Codexis, Inc.


Milestone Event
(Annual Net Sales)
Milestone Payment
Aggregate Net Sales of Product in a single Calendar Year exceed [***]
[***]
Aggregate Net Sales of Product in a single Calendar Year exceed [***]
[***]
Aggregate Net Sales of Product in a single Calendar Year exceed [***]
[***]
Aggregate Net Sales of Product in a single Calendar Year exceed $1,000,000,000
[***]



For purposes of clarity, one or more Milestone Events set forth in this Section
7.3.4 can occur during the same single Calendar Year. The achievement of any
Milestone Event set forth in this Section 7.3.4 prior to achievement of one or
more preceding Milestone Event(s) set forth in this Section 7.3.4 shall result
in such preceding Milestone Event(s) being deemed to have been achieved.
7.3.5    Notice. Codexis shall promptly (and in any event within [***]) notify
NHSc in writing in the event that the Milestone Event contemplated in Section
7.3.1 or Section 7.3.2 has been achieved. NHSc shall promptly (and in any event
within [***]) notify Codexis in writing in the event that it achieves a
Milestone Event contemplated in Section 7.3.3.
7.4    Royalties. Subject to the terms of this Agreement, including Section 7.5,
and in addition to any Milestone Payments due under Section 7.3, during the
Royalty Term, NHSc shall make tiered non-refundable, non-creditable royalty
payments to Codexis in respect of Net Sales of Product in the Territory during
each Calendar Year, as set forth below.
Calendar Year Net Sales
Royalties (% of Calendar Year Net Sales)
[***]
[***]%
[***]
[***]%
[***]
[***]%
[***]
[***]%



7.5    Additional Royalty Terms.
7.5.1    Biosimilar Product Step-Down. In the event that one or more Biosimilar
Products are sold by a Third Party in a country in the Territory in any given
Calendar Quarter, and the sales of such Biosimilar Products ([***]), exceed
[***] of the aggregate sales of Product and all Biosimilar Products (each on a
unit basis) sold in such country over [***] Calendar Quarters (the “Target
Percentage”), then, subject to Section 7.5.3, commencing prospectively with the
Calendar Quarter subsequent to such Biosimilar Products reaching the Target
Percentage, and for


32
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------



Confidential Treatment Requested by Codexis, Inc.


the remaining period of the Royalty Term applicable to Product in such country,
the royalties payable to Codexis on Net Sales of Product in such country shall
be reduced by [***] of those otherwise payable pursuant to Section 7.4
commencing in the Calendar Quarter after the Target Percentage has been
achieved, and continuing for [***] in such country.
7.5.2    Royalty Stacking. If during the Royalty Term, NHSc enters into or
becomes subject to any arms-length written agreement or equivalent arrangement
(including any license agreement, settlement or award or judgment) with a Third
Party under which NHSc obtains a license or other right (including any covenant
not to sue or similar equivalent arrangement), under any Patent or other
intellectual property (other than Trademarks) of such Third Party in a
particular country in the Territory that, [***], is necessary for NHSc, its
Affiliates or any sublicensee to Exploit Product(s) in such country, then, upon
entry into any such agreement or arrangement and thereafter during the remainder
of the period during which NHSc owes royalties to such Third Party pursuant to
such agreement or arrangement and to Codexis under this Agreement based upon
sales of Product in such country, the Net Sales of Product(s) in such country to
be included in Net Sales for the purpose of the calculation of the royalties due
under Section 7.4 shall be reduced, subject to Section 7.5.3, by an amount that
is [***] of all payments made by NHSc to any Third Party that are owed pursuant
to such agreement or arrangement in consideration for the grant of such license
or right under such Patent or other intellectual property (other than
Trademarks) by the applicable Third Party; provided that, if NHSc is unable to
offset from the royalties owing to Codexis during any Calendar Quarter the full
amount paid to such Third Party or Third Parties in such Calendar Quarter, NHSc
may [***] in accordance with the foregoing.
7.5.3    In no event shall the royalties payable by NHSc pursuant to Section 7.4
be less than [***] of those otherwise due pursuant to Section 7.4 in the
relevant payment period after applying Sections 7.5.1 and/or 7.5.2.
7.5.4    Combination Products. If Product is sold in the form of a Combination
Product, then Net Sales for such Combination Product shall be determined on a
country-by-country basis as follows:
(a)    If Product and the Other Product are [***], the royalty payments due on
the Net Sales of the Combination Product shall be [***] where [***] and [***].
(b)    If Product and the Other Product are [***], but the [***], the [***] on
the [***] wherein [***] and [***].
(c)    If Product and the Other Product are [***], but the [***], the [***] on
the [***] is the [***].
(d)    If Product and the Other Product are [***], but the [***] of [***], [***]
shall be [***]. If the Parties are [***], the [***].
7.6    Royalty Payments and Reports. NHSc shall make all royalty payments owed
under this Agreement within [***] following the end of each Calendar Quarter for
Net Sales during such Calendar Quarter, and together with such payment, shall
submit to Codexis a written report setting


33
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------



Confidential Treatment Requested by Codexis, Inc.


forth (i) [***] for such Calendar Quarter [***] upon which such royalty payments
are based [***] in arriving at the same, (ii) [***] hereunder, and (iii) any
[***] to [***] such Net Sales and royalty payments.
7.7    Certain Limitations. Each of the Milestone Payments shall only be payable
once, upon the first occurrence of the corresponding Milestone Event, and no
additional payment will be due in the event of any repeated occurrence of such
Milestone Event, including in relation to more than [***]. The payments
expressly set forth in this Article 7 shall constitute the sole consideration
for Option, the license and other rights contemplated hereunder and any and all
Development conducted by Codexis in respect of the Compound.
7.8    Payment Terms. For clarity, any and all dollar amounts referred to in
this Agreement shall mean U.S. dollars. Except as otherwise specifically
provided in this Agreement, any and all payments due from one (1) Party to the
other pursuant to this Agreement shall be made in U.S. dollars by wire transfer
of immediately available funds to such account or accounts and in accordance
with such instructions as are provided by the payee Party from time to time.
7.9    Interest on Late Payments. Any amount required to be paid by a Party
under this Agreement which is not paid on the date due shall bear interest at an
annual rate equal to [***] above the [***], as reported by [***] for the [***]
of such month. Such interest shall be accrued daily.
7.10    Currency Conversion. In the event that any Net Sales or other amounts in
respect of which payments from one (1) Party to the other Party are owing
hereunder are denominated in a currency other than U.S. dollars, such Net Sales
or other amounts shall be converted into U.S. dollars at the rate of exchange as
used by NHSc for its internal and external financial reporting.
7.11    Taxes and Withholding. Notwithstanding any other provision of this
Agreement, if any taxes are required by applicable Law to be withheld by NHSc
from a payment made to Codexis pursuant to this Agreement, NHSc will: (i) deduct
such taxes from the payment made to Codexis; (ii) timely pay the taxes to the
proper taxing authority for the account of Codexis; (iii) send proof of payment
to Codexis; and (iv) reasonably cooperate with Codexis in its efforts to obtain
a credit for such tax payment; provided, however, that before making any such
deduction or withholding, NHSc shall give Codexis reasonable notice of its
intention to make such deduction or withholding (such notice, shall include the
method of calculation for the proposed deduction or withholding). Each Party
agrees to reasonably assist the other Party in lawfully claiming exemptions from
and/or minimizing such deductions or withholdings under an applicable tax treaty
and any applicable Law. Notwithstanding anything to the contrary in this
Agreement, if NHSc assigns or sublicenses its rights or obligations under this
Agreement (other than a sublicense or assignment (i) requested by Codexis, (ii)
to which Codexis consents in writing, or (iii) required pursuant to the terms of
this Agreement or any related document) and to the extent that, as a result of
such sublicense or assignment, a payment under this Agreement is subject to
withholding tax or an increased withholding tax, the sum payable to Codexis
shall be increased to the extent necessary to ensure that Codexis receives a sum
equal to the sum which it would have received had no such sublicense or
assignment occurred. For the avoidance of doubt, amounts payable under this
Agreement are exclusive of value added tax, sales tax, consumption tax and other
similar taxes (“Indirect Taxes”).


34
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------



Confidential Treatment Requested by Codexis, Inc.


If any Indirect Taxes are chargeable in respect of any payments made under this
Agreement, such Indirect Taxes shall be borne and paid by NHSc. The Parties
shall cooperate in accordance with applicable Law to minimize Indirect Taxes
incurred in connection with this Agreement. This Section 7.11 (and all relevant
definitions) shall survive expiration or termination of this Agreement for any
reason, and each Party shall indemnify, defend and hold harmless the other Party
against all taxes (including for this purpose interest, penalties and additions
to tax) and reasonable and documented related out-of-pocket expenses arising
from any breach by the indemnifying Party of this Section 7.11.
7.12    Books and Records; Audit. NHSc shall keep and maintain reasonably
detailed books and records of Net Sales of Product in the Territory and each
component of such Net Sales. Codexis shall have the right to examine and audit
NHSc’s relevant books and records to verify the accuracy of any reports and/or
payments prepared and/or delivered by NHSc pursuant to this Agreement. Any such
audit shall be on at least [***] prior written notice. Codexis’ rights to
perform an audit under this Section 7.12 shall be limited to not more than [***]
in any Calendar Year and shall be limited to the pertinent books and records for
any Calendar Year ending not more than [***] before the date of the request. The
audit shall be performed at [***] by an independent certified public accounting
firm of internationally recognized standing that is selected by Codexis and
reasonably acceptable to the audited Party. The accounting firm shall be
required to enter into a reasonable and customary confidentiality agreement with
NHSc to protect the confidentiality of its books and records. NHSc shall make
the relevant books and records reasonably available during normal business hours
for examination by the accounting firm. Except as may otherwise be agreed, the
accounting firm shall be provided access to such books and records at NHSc’s
and/or its Affiliates’ facilities where such books and records are normally
kept. Upon completion of the audit, the accounting firm shall provide both
Parties a written report disclosing whether or not the relevant reports and/or
payments are correct, and the specific details concerning any discrepancies. The
accounting firm shall not provide Codexis with any additional information or
access to NHSc’s confidential information. If the accounting firm conducting an
audit pursuant to this Section 7.12 concludes as a result of such audit that any
additional amounts were due and payable to a Party, such additional amounts
shall be paid to such Party within [***] of the date that the Parties receive
such accountant’s written report. In the event that the total amount of any
underpayments by NHSc to Codexis for the audited period exceeds [***] of the
aggregate total amount that was properly due and payable to Codexis for such
period, then NHSc shall also [***] for the [***], except to the extent that such
underpayment was due to any inaccurate or incomplete information provided to
NHSc by Codexis.
ARTICLE 8    
REPRESENTATIONS AND WARRANTIES
8.1    Mutual Representations and Warranties. Codexis and NHSc each represents
and warrants to the other, as of the Effective Date, as follows:
8.1.1    Organization. It is duly organized, validly existing, and in good
standing under the laws of the jurisdiction of its organization, and has all
requisite power and authority, corporate or otherwise, to execute, deliver, and
perform this Agreement.


35
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------



Confidential Treatment Requested by Codexis, Inc.


8.1.2    Authorization. The execution and delivery of this Agreement and the
performance by it of its obligations contemplated hereby have been duly
authorized by all necessary corporate or similar action on the part of such
Party, and do not violate (i) such Party’s charter documents, bylaws, or other
organizational documents, (ii) any agreement, instrument, or contractual
obligation to which such Party is bound, or (iii) any requirement of any
applicable Law.
8.1.3    Binding Agreement. This Agreement is a legal, valid, and binding
obligation of such Party enforceable against it in accordance with its terms and
conditions, subject to the effects of bankruptcy, insolvency, or other laws of
general application affecting the enforcement of creditor rights, judicial
principles affecting the availability of specific performance, and general
principles of equity (whether enforceability is considered a proceeding at law
or equity).
8.1.4    Consents and Approvals. Except as contemplated in Section 2.1.2, and
except for antitrust and competition filings other than those contemplated by
Section 2.1.2, no consent, approval, waiver, order or authorization of, or
registration, declaration or filing with, any Third Party or any Governmental
Authority is required in connection with the execution, delivery and performance
of this Agreement by such Party or the performance by such Party of its
obligations contemplated hereby or thereby.
8.1.5    No Conflict. The execution and delivery of this Agreement, the
performance of such Party’s obligations hereunder and the licenses and
sublicenses to be granted pursuant to this Agreement (i) do not and will not
conflict with or violate any requirement of applicable Law or any order, writ,
judgment, injunction, decree, determination, or award of any court or
governmental agency presently in effect applicable to such Party; (ii) do not
and will not conflict with or violate the certificate of incorporation, by-laws
or other organizational documents of such Party; and (iii) do not and will not
conflict with, violate, breach or constitute a default under any contractual
obligations of such Party or any of its Affiliates.
8.1.6    No Debarment. Neither such Party nor its Affiliates’ employees who have
been, or who such Party currently expects to be, involved in the Exploitation of
the Compounds or any Product, or, to such Party’s Knowledge, any of their
respective licensees, contractors, agents and consultants or their respective
employees, consultants or contractors who have been, or who such Party currently
expects to be, involved, on behalf of such Party, in the Exploitation of the
Compound or any Product:
(a)    is debarred under Section 306(a) or 306(b) of the FD&C Act or by the
analogous applicable Laws of any Regulatory Authority;
(b)    has, to such Party’s Knowledge, been charged with, or convicted of, any
felony or misdemeanor within the ambit of 42 U.S.C. §§ 1320a-7(a),
1320a-7(b)(l)-(3), or pursuant to the analogous applicable Laws of any
Regulatory Authority, or is proposed for exclusion, or the subject of exclusion
or debarment proceedings by a Regulatory Authority; and
(c)    is excluded, suspended or debarred from participation, or otherwise
ineligible to participate, in any U.S. or non-U.S. healthcare programs (or has
been convicted of a


36
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------



Confidential Treatment Requested by Codexis, Inc.


criminal offense that falls within the scope of 42 U.S.C. §1320a-7 but not yet
excluded, debarred, suspended, or otherwise declared ineligible), or excluded,
suspended or debarred by a Regulatory Authority from participation, or otherwise
ineligible to participate, in any procurement or non-procurement programs. All
of the persons contemplated by the foregoing clauses (a), (b) or (c) are
referred to as “Debarred Persons.”
8.2    Additional Representations and Warranties of Codexis. Codexis further
represents and warrants to NHSc, as of the Effective Date, as follows:
8.2.1    Title; Encumbrances; Conflicting Grants. Codexis has the right to grant
the Option to NHSc hereunder and, upon Option Exercise, the license specified
herein and has not granted to any Third Party any rights or licenses conflicting
with the rights Codexis purports to grant to NHSc pursuant to this Agreement.
The Licensed Patents and Licensed Know-How are not subject to any liens in favor
of, or claims of ownership by, any Third Party.
8.2.2    Good Practices. Codexis and its Affiliates have, and, to Codexis’
Knowledge, their respective contractors, agents and consultants have, conducted
all Development with respect to the Specified Compounds and any Product
containing a Specified Compound that has been conducted prior to the Effective
Date in accordance with GLP, GCP, and GMP, to the extent applicable and
required.
8.2.3    Licensed Patents.
(a)    Exhibit B sets forth a true and correct listing of all Patents Controlled
by Codexis as of the Effective Date that claim or cover or, as to patent
applications, if issued as they currently exist, would claim or cover, the
Compounds or any Product as they exist as of the Effective Date, including the
use and methods of Manufacture of the Compounds as they exist as of the
Effective Date. [***] in the [***] where [***], the [***] have been [***] and
[***] and [***] or [***], except as [***] of [***], any [***] in respect of
[***] or [***] and [***].
(b)    To Codexis’ Knowledge, no [***] and [***] (or [***]) to [***] or [***] of
the [***] of the [***] or [***] to [***] that the [***] are [***].
(c)    To Codexis’ Knowledge, [***] to [***] are [***].
(d)    [***] that [***] have been [***], and [***] have been [***], in each case
to the extent [***] the [***] in the [***] is [***], and the [***].
(e)    Codexis (i) [***] in which [***], its [***] to [***] that [***] on a
[***], and to [***] in connection therewith with [***] on [***], in each case to
the extent necessary [***] in [***] and (ii) has no Knowledge that [***] to
[***] or [***] or [***].
(f)    The [***] in the [***] of the [***] are, to Codexis’ Knowledge, all of
the [***] for [***] and [***], or is [***], to [***] of [***] to [***] and the
[***].


37
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------



Confidential Treatment Requested by Codexis, Inc.


(g)    Codexis has [***] with all [***] in connection with [***] the [***]
containing the [***] or [***], including the [***] and [***] to [***] pursuant
to such [***]; provided that notwithstanding the foregoing, Codexis [***] to its
[***] with respect to [***].
8.2.4    [***] of [***]. To Codexis’ Knowledge, [***]. Codexis has not [***]
from any [***] that (i) any [***] of any [***] or any [***] by [***] to the
[***] of such [***] or (ii) the [***] pursuant to this Agreement would [***].
8.2.5    [***] of [***]. To Codexis’ Knowledge, [***]. There are no [***] with
respect thereto [***] relating to the [***].
8.2.6    [***] by [***]. To Codexis’ Knowledge, [***] the [***] the [***] by
reason of the [***]. Neither [***] has [***] of any [***] by any [***], of any
of the [***] or [***] with respect to the [***].
8.2.7    Material Contracts. [***], other than pursuant to agreements [***],
which do [***].
8.2.8    Regulatory Matters.
(a)    Codexis has made available to NHSc all material Regulatory Documentation
requested by NHSc and Controlled by Codexis regarding or related to the
Specified Compounds or any Product containing any Specified Compound, including,
[***] relating to the Specified Compounds or any Product containing any
Specified Compound that is [***] or [***] and such [***] in accordance with the
[***], as applicable, to the extent required, and [***], and to Codexis’
Knowledge, such [***].
(b)    [***] has [***], with respect to any [***], any [***] and, there is [***]
or, to Codexis’ Knowledge, [***], in each case alleging that with respect to
[***], [***] is not [***] with [***]. Neither [***] has [***] from [***] that
the [***] is not [***].
(c)    To Codexis’ Knowledge, none of [***], or any of [***], with respect to
[***], an [***] to any [***] or [***].
8.2.9    [***]. In those jurisdictions in which Codexis has filed applications
for Licensed Patents, excluding ordinary course patent prosecution procedures
and communications, [***], and to Codexis’ Knowledge, [***] or [***] any [***],
involving the [***] or the [***], nor to Codexis’ Knowledge [***] or [***] the
past [***], in each case, which has been [***] any of [***] and to any [***] in
connection with [***].
8.2.10    [***]. All [***] and [***] of [***] who are or have been [***] of
[***] and [***] have [***] or are otherwise [***] and [***] and to [***] of or
[***] under the [***].
8.2.11    [***]. Codexis has [***] the [***] that is not [***] only pursuant to
[***] to [***] for [***].


38
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------



Confidential Treatment Requested by Codexis, Inc.


ARTICLE 9    
INTELLECTUAL PROPERTY
9.1    Ownership of Intellectual Property.
9.1.1    Ownership of Inventions and Information. As between the Parties, each
Party shall solely own all right, title, and interest in and to any and all
Inventions and Information that are conceived, discovered, or otherwise made
solely by one (1) or more employees, consultants, contractors or subcontractors
of a Party or its Affiliates or sublicensees in the course of performing
activities contemplated in this Agreement, whether or not patented or
patentable, and any and all Patents and other intellectual property rights
therein.
9.1.2    Ownership of Joint Patents and Joint Know-How. As between the Parties,
each Party shall each own an equal, undivided interest in any and all
(i) Inventions and Information that are conceived, discovered, or otherwise made
jointly by or on behalf of one (1) or more employees, consultants, contractors
or subcontractors of NHSc or its Affiliates or sublicensees, on the one hand,
and one (1) or more employees, consultants, contractors or subcontractors of
Codexis, on the other hand, in the course of performing activities contemplated
in this Agreement, whether or not patented or patentable, including Joint
Inventions (the “Joint Know-How”), and (ii) Joint Patents and other intellectual
property rights in the Joint Know-How (such Joint Patents and other intellectual
property rights, together with the Joint Know-How, the “Joint Intellectual
Property Rights”). Each Party shall promptly disclose to the other Party in
writing, and shall cause its Affiliates and sublicensees to so disclose, the
discovery, making, conception or reduction to practice of any Joint Know-How.
Subject to the license granted under Section 2.2 and the terms of this Article
9, each Party may, and may permit, through sublicenses or otherwise, [***].
Subject to the rights granted under this Agreement, each Party shall have the
right to practice and exploit Joint Intellectual Property Rights, without any
obligation to account to the other for profits, or to obtain any approval of the
other Party to license, assign, or otherwise exploit Joint Intellectual Property
Rights, by reason of joint ownership thereof, and each Party [***]. Each Party
agrees to be named as a party, if necessary, to bring or maintain a lawsuit
involving a Joint Intellectual Property Right.
9.1.3    [***] Law. The determination of whether Information and Inventions are
conceived, discovered or otherwise made by a Party for the purpose of allocating
proprietary rights (including Patent, copyright or other intellectual property
rights) therein, shall, for purposes of this Agreement, be made in accordance
with applicable Law [***] as such Law exists as of the Signing Date irrespective
of where such conception, discovery, or making occurs.
9.1.4    Assignment Obligation. Each Party shall cause all Persons who perform
activities for such Party under this Agreement or in connection with the subject
matter hereof to automatically assign their rights in any Inventions resulting
therefrom to such Party.
9.1.5    Inventors. As between the Parties, [***] to the inventors named in the
Licensed Patents, pursuant to applicable Patent Law. Each Party shall [***],
pursuant to applicable Patent Law. [***] who are inventors of Inventions owned
[***], pursuant to applicable Patent Law and [***] who are inventors of
Inventions owned [***]. This Section 9.1.5 shall not limit [***] under [***].


39
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------



Confidential Treatment Requested by Codexis, Inc.


9.2    Maintenance and Prosecution of Patents.
9.2.1    Prior to the License Effective Date, and after the occurrence of the
Option Expiration Date, [***], [***], shall be responsible for the Prosecution
of the Licensed Patents (excluding for clarity the Joint Patents).
9.2.2    The Patent Committee shall discuss and determine which Party shall be
responsible for the Prosecution of the Joint Patents, the [***], except as
provided in Section 9.2.3. Following the License Effective Date, except as
provided in Section 9.2.3, [***] shall Prosecute all Licensed Patents at the
direction of the Patent Committee and shall be [***], except as provided in
Section 9.2.3. The Patent Committee shall determine the overall strategy for,
and all material aspects of, the Prosecution of the Licensed Patents and Joint
Patents, including where and when applications for Patents will be filed, and
claims to be included, excluded or modified in Patent applications. The Patent
Committee shall also confer regarding the selection of external patent counsel
or patent agents to be used for filing, prosecuting and maintaining Licensed
Patents and Joint Patents outside of the United States that are first engaged by
[***] after the Effective Date. If the Patent Committee is unable to reach a
consensus decision on a matter that is within its decision-making authority
within [***] after it has met and attempted to reach such decision, then such
matter shall be [***]; provided, however, that in such event, [***], who, for
purposes of any dispute contemplated by this Section 9.2.2, [***].
9.2.3    The [***] will not [***] which [***], or [***] for which it has [***]
or [***] for the [***], without the [***] first being [***] to [***] for the
[***] or the [***] in accordance with this Section 9.2.3. The [***] shall
provide [***] with [***] within [***], and [***], and the [***] shall provide
the [***] with [***] as to whether the [***] to [***]. In the event that the
[***] decides either (a) [***] or [***] or (b) [***] or [***] to [***], the
[***] with [***] at least [***] prior to any [***] thereof or, if earlier,
[***], as applicable. In such event, the [***] shall provide the [***] with an
[***] for the [***] and any [***] (such [***], as set forth above). In the event
that the [***] assumes [***], the [***] shall have [***] for such [***] to [***]
by it and [***] and, in such case, Sections 9.2.4 through 9.2.6 shall apply to
such [***] (with such [***] for such purposes). Such [***] shall otherwise [***]
in the same manner and to the same extent as the [***] except as otherwise
provided in this Section 9.2.3. In such event, the [***] shall [***] with the
[***] in the [***] including, if applicable, [***] and [***] as may be [***] to
the [***] all of [***] to any such [***], and upon such [***] such [***] shall
be [***]. In the event that the [***] either (i) [***] of any such [***] or
[***] in [***] or (ii) not to [***], the [***] shall comply with the terms of
this Section 9.2.3 (with such [***] then [***] for such purposes).
Notwithstanding anything to the contrary above, if the [***] occurs, then
thereafter, [***] shall have sole right and responsibility to Prosecute the
Licensed Patents and [***] shall have no rights with respect to Licensed Patents
except as otherwise provided in this Section 9.2.3.
9.2.4    The Prosecuting Party shall be entitled to use patent counsel selected
by it and reasonably acceptable to the non-Prosecuting Party (for avoidance of
doubt, all references in this Article 9 to “patent counsel” shall include inside
patent counsel as well as outside patent counsel), for the Prosecution of the
Patents. The [***] shall keep the [***] of the [***] of its [***] and [***] with
copies of [***] relating to [***] of any [***] being [***] by such [***]. The
[***] may [***]


40
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------



Confidential Treatment Requested by Codexis, Inc.


with respect to any [***] to be taken by the [***], and the [***] shall take
such [***] into [***] and [***] to [***] into [***]. The [***] shall [***] with
the [***] before [***] that would have [***] on the [***] within the [***], as
applicable, and the [***] shall take [***] of the [***] into [***].
Notwithstanding anything to the contrary above, if the [***] occurs, then
thereafter, [***] shall have sole right and responsibility to Prosecute the
Licensed Patents and [***] shall have no rights with respect to Licensed Patents
under this Section 9.2.4.
9.2.5    In order to facilitate the [***], the [***] shall [***] of [***] and
any [***] thereto by the [***] at least [***] prior to any [***], or within
[***] of the [***] of any [***] if such [***] for [***] to [***], and the [***]
shall [***] and in [***] to [***] to [***]. In no event shall the [***] be [***]
to [***] past any [***].
9.2.6    [***] that [***] to [***] to [***] the [***] of the [***] or to [***]
or [***] with respect to any [***], in any case, that would [***] with [***]
hereunder.
9.3    Enforcement of Patents.
9.3.1    Notification. In the event that either Party has cause to believe that
a Third Party may be infringing either any of the Licensed Patents in connection
with the Exploitation of any compound or product that competes or could
reasonably be expected to compete with any Compound or any Product, or any of
the Joint Patents, or such Licensed Patent or Joint Patent is challenged in any
action or proceeding (other than any oppositions, cancellations, interferences,
reissue proceedings, or reexaminations, which are addressed above) (any of the
foregoing, an “Infringement Action”), it shall promptly notify the other Party
in writing, identifying the alleged infringer and the alleged infringement
complained of and furnishing the information upon which such determination is
based. Notwithstanding anything to the contrary above, if the [***] occurs, then
thereafter, [***] shall have sole right and responsibility to enforce the
Licensed Patents and [***] shall have no rights with respect to Licensed Patents
under this Section 9.3.1.
9.3.2    Enforcement by [***].
(a)    Prior to the [***], and if the [***] has occurred, at all times
thereafter, [***] will have the first right, but not an obligation to, take
action to enforce the Licensed Patents, but for clarity not the Joint Patents,
in connection with an Infringement Action with respect to the Licensed Patents,
[***], in its own name and entirely under its own direction and control, subject
to Section 9.3.4.
(b)    If [***] has the first right to enforce the Licensed Patents or the Joint
Patents in connection with an Infringement Action with respect to the Licensed
Patents or the Joint Patents pursuant to Section 9.3.3 and elects not to timely
settle or bring any action as described therein, then [***] shall have the
right, but not the obligation, to enforce the Licensed Patents or Joint Patents
in connection with such Infringement Action [***], in its own name and entirely
under its own direction and control, subject to Section 9.3.4.


41
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------



Confidential Treatment Requested by Codexis, Inc.


9.3.3    Enforcement by [***].
(a)    [***] will have the first right, but not an obligation, to take action to
enforce the Joint Patents in connection with any Infringement Action with
respect to the Joint Patents, [***], in its own name and entirely under its own
direction and control, subject to Section 9.3.4.
(b)    Following the [***] and thereafter during the Term, [***] will have the
first right, but not an obligation to, take action to enforce the Licensed
Patents (excluding for clarity any Joint Patents, which are covered by Section
9.3.3(a)) in connection with any Infringement Action with respect to the
Licensed Patents, [***], in its own name and entirely under its own direction
and control, subject to Section 9.3.4.
(c)    If [***] has the first right to take action to enforce the Licensed
Patents in connection with any Infringement Action with respect to the Licensed
Patents pursuant to Section 9.3.2(a) and elects not to timely settle or bring
any action as described therein, then [***] shall have the right, but not the
obligation, to bring such action [***], in its own name and entirely under its
own direction and control, subject to Section 9.3.4.
9.3.4    Procedure for Enforcement.
(a)    The non-enforcing Party pursuant to Sections 9.3.2 and 9.3.3 shall
reasonably assist the enforcing Party (at the enforcing Party’s expense) in any
such action if so requested, and shall lend its name to such actions if
reasonably requested by such enforcing Party or required by Law. The
non-enforcing Party shall have the right to participate and be represented in
any such action by its own counsel [***]. The non-enforcing Party shall
cooperate, [***], with the enforcing Party in investigating or terminating any
suspected infringement, whether through legal action, negotiation, being joined
as a party plaintiff or otherwise, including by [***], and [***], upon the
request of the enforcing Party. The enforcing Party will keep the non-enforcing
Party reasonably informed of the status of the action. The enforcing Party will
have [***] and will [***] from the [***] into [***] with respect to the
infringement, claim construction, or defense of the validity or enforceability
of any claim in a Licensed Patent or Joint Patent. The enforcing Party shall
[***] relating to the [***] of the involved Licensed Patent or Joint Patent
promptly upon their being filed or received.
(b)    If Codexis is the enforcing Party, no settlement of any such Infringement
Action, which [***] the [***] (or that would be [***]) by Codexis to NHSc under
the terms of this Agreement (including the [***]), or [***] NHSc’s rights under
this Agreement or its [***], will be entered into by Codexis [***] of NHSc. If
NHSc is the enforcing Party, no settlement of any such Infringement Action,
which [***] the [***], of a [***] outside the [***] shall be [***] by NHSc
without the [***], which [***].
9.3.5    Withdrawal. If either Party brings an action under this Section 9.3 and
subsequently ceases to pursue or withdraws from such action, it shall promptly
notify the other


42
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------



Confidential Treatment Requested by Codexis, Inc.


Party and the other Party may substitute itself for the withdrawing Party under
the terms of this Section 9.3.
9.3.6    Damages. In the event that either Party exercises the rights conferred
in this Section 9.3 and recovers any damages or other sums in such action or in
settlement thereof, such damages or other sums recovered shall [***], [***].
After such [***], if such recoveries are received in connection with the
Licensed Patents and any funds shall remain from such damages or other sums
recovered, the following shall apply: (a) to the extent such recoveries relate
to an Infringement Action occurring prior to the [***], or if the [***], at any
time during the Term, such funds shall be retained by or paid [***]; and (b) to
the extent such recoveries relate to an Infringement Action occurring [***],
such funds shall be retained by or paid [***], and shall be [***], such that
[***]. Furthermore, after such reimbursement, if such recoveries are received in
connection with the Joint Patents and any funds shall remain from such damages
or other sums recovered, the [***] remaining amounts.
9.4    Infringement Claims by Third Parties; Challenge Proceedings.
9.4.1    Defense of Third Party Claims. If a Third Party asserts that a Patent
or other intellectual property right owned or controlled by it is infringed by
the Exploitation of the Compounds or any Product, the Party first obtaining
Knowledge of such a claim shall promptly provide the other Party notice of such
claim along with the related facts in reasonable detail. Prior to the [***],
[***] the first right, but not the obligation, to defend such claim in
consultation with the Patent Committee. If the [***], or if [***] fails to
timely assume such defense, then thereafter [***] the first right, but not the
obligation, to defend such claim in consultation with the Patent Committee. If
[***] has the first right to defend such claim, and elects not to defend any
such claim, then [***] shall have the right, but not the obligation, to defend
such claim in consultation with [***] and using counsel reasonably acceptable to
[***]. The Parties shall cooperate with one another in any such defense. The
Party controlling the defense of any such claim shall [***] and shall [***] for
its [***] in providing such assistance, upon such Party’s request.
Notwithstanding the foregoing, if the [***], then thereafter, [***] shall have
the sole right, but not the obligation, to defend any such claim.
9.4.2    Settlement of Third Party Claims. The Party (or its Affiliate)
defending against any Third Party claim pursuant to Section 9.4.1, shall have
the right to settle such claim; provided that unless the Option Expiration Date
has occurred, any such settlement that could adversely affect the other Party in
any material respect shall be made only upon such other Party’s written consent,
not to be unreasonably withheld, delayed or conditioned, it being agreed that a
settlement shall not be deemed to adversely affect the other Party, and shall
not require consent, if such settlement involves solely an obligation to make a
financial payment and/or the granting of a license or sublicense to intellectual
property rights that is no more extensive than the applicable Party’s rights, or
retained rights, hereunder in such intellectual property hereunder.
9.4.3    Patent Oppositions and Challenges. If either Party wishes to challenge
the validity of any Third Party’s Patent in the Territory as [***] in connection
with the [***] by [***] a pre-grant opposition (e.g., third-party observations),
opposition, post-grant or inter partes proceeding (a “Challenge Proceeding”) at
a [***] or by otherwise [***], such Party shall so notify


43
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------



Confidential Treatment Requested by Codexis, Inc.


the other Party through the Patent Committee. The Patent Committee shall [***],
and the Parties shall [***], with the [***] of any such Challenge Proceeding,
[***] with respect to the [***], and [***] of any such proceedings. After the
[***], [***] shall have the first right, but not the obligation to bring a
Challenge Proceeding in any country in the Territory with respect to such Third
Party’s Patent; provided, however, that [***] shall have a backup right to bring
such Challenge Proceeding, upon [***] prior written notice to [***] in the event
that [***] fails to initiate such Challenge Proceeding within [***] of the later
of (i) [***] proposal that [***] do so and confirmation that [***] will do so if
[***] does not, and (ii) the earliest date on which [***] legal counsel advises
[***] that such Challenge Proceeding can reasonably be initiated (which date
[***] shall specify in writing to [***] promptly after receiving such advice
from such legal counsel); provided that such [***] period shall be shortened
where applicable Law requires an earlier initiation of action. A Party bringing
a Challenge Proceeding shall consult with the other Party with respect thereto
and reasonably consider such other Party’s comments thereon. Each Party shall
cooperate with the other Party in connection with any Challenge Proceeding
brought by such other Party as reasonably requested by such other Party. Subject
to Section 9.6, the Party seeking the cooperation of the other Party under this
Section 9.4.3 shall [***] for its [***]. 
9.4.4    Allocation of Costs and Recovery. Subject to Section 9.6, the Party
defending, prosecuting or controlling any claim, filing, proceeding or action
contemplated by this Section 9.4 shall [***].
9.4.5    Notwithstanding anything to the contrary above, if the Option
Expiration Date occurs, then thereafter, this Section 9.4 shall no longer apply.
9.5    Invalidity or Unenforceability Defenses or Actions.
9.5.1    Third Party Defense or Counterclaim. If a Third Party asserts, as a
defense or as a counterclaim in any infringement action under Section 9.3 that
any Licensed Patent or Joint Patent is invalid or unenforceable, then the Party
pursuing such infringement action shall promptly give written notice to the
other Party. With respect to the Licensed Patents, [***] shall, through counsel
reasonably acceptable to [***], respond to such defense and use Commercially
Reasonable Efforts to defend against such counterclaim (as applicable) and, if
[***] is pursuing the applicable infringement action under Section 9.3, [***]
shall allow [***] to control such response or defense (as applicable). [***]
with respect to such response or defense against such counterclaim with respect
to Licensed Patents shall be [***], and the Parties shall [***] in the same
manner as the Parties are [***] relating to prosecution and maintenance of
Patents in accordance with Section 9.2. If [***] fails, notwithstanding the
foregoing, to assume such defense and use Commercially Reasonable Efforts in
respect thereof, [***] shall have the right to defend against such action or
claim. With respect to the Joint Patents, the Patent Committee shall confer on
such matter, and shall discuss which Party shall have the first right to defend
against such counterclaim; provided that unless the Parties otherwise agree,
[***] shall have the sole right, but not an obligation, to take all actions
permitted under applicable Law with respect to such Joint Patents. [***] with
respect to such response or defense against such counterclaim with respect to
Joint Patents shall be [***].
9.5.2    Third Party Declaratory Judgment or Similar Action. If a Third Party
asserts, in a declaratory judgment action or similar action or claim filed by
such Third Party, that any


44
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------



Confidential Treatment Requested by Codexis, Inc.


Licensed Patent or Joint Patent is invalid or unenforceable, then the Party
first becoming aware of such action or claim shall promptly give written notice
to the other Party. With respect to the Licensed Patents, [***] shall, through
counsel reasonably acceptable to [***], use Commercially Reasonable Efforts to
defend against such action or claim. [***] with respect to such defense with
respect to Licensed Patents shall be [***], and the Parties shall [***], in the
same manner as the Parties are [***] relating to prosecution and maintenance of
Patents in accordance with Section 9.2. If [***] fails, notwithstanding the
foregoing, to assume such defense and use Commercially Reasonable Efforts in
respect thereof, [***] shall have the right to defend against such action or
claim. With respect to any such action or claim involving the Joint Patents, the
Patent Committee shall confer on such matter, and shall discuss which Party
shall have the first right to defend against such counterclaim, provided that
unless the Patent Committee decides otherwise, [***] shall have the right, but
not an obligation, to take all actions permitted under applicable Law with
respect to such Joint Patents. [***] with respect to such response or defense
against such counterclaim with respect to Joint Patents shall be [***].
9.5.3    Assistance. Each Party shall provide to the other Party all reasonable
assistance requested by the other Party in connection with any action, claim or
suit under this Section 9.5, including allowing such other Party reasonable
access to the assisting Party’s files and documents and to the assisting Party’s
personnel who may have possession of relevant information. In particular, the
assisting Party shall promptly make available to the other Party all relevant
information in its possession or control that it is aware would assist the other
Party in responding to any such action, claim or suit. Any such cooperation by
either Party with respect to Licensed Patents shall be [***] and the [***] for
such [***] upon the [***]. [***] for Joint Patents shall be [***].
9.5.4    Notwithstanding anything to the contrary above, if the Option
Expiration Date occurs, then thereafter, this Section 9.5 shall no longer apply
with respect to Licensed Patents.
9.6    [***]. [***] shall be entitled to [***] to [***] pursuant to [***] by
[***] of [***] for which it [***], [***] (collectively, “[***]”) in connection
with any claims or actions contemplated by Section 9.4. For the sake of clarity,
[***] shall have no right, pursuant to this Section 9.6, to [***] of [***] by
[***] to [***] pursuant to [***].
9.1    Patent Listings. Following the License Effective Date, NHSc shall have
the sole right to make all filings with Regulatory Authorities with respect to
Licensed Patents in relation to any Product, including listings in the FDA’s
“Orange Book” or “Purple Book”, listings under the national implementations of
Article 10.1(a)(iii) of Directive 2001/EC/83, as amended, or other international
equivalents; provided that NHSc shall consult with Codexis prior to making any
such filing and consider Codexis’ comments on such filing in good faith.
ARTICLE 10    
CONFIDENTIAL INFORMATION; PUBLICATIONS
10.1    Nondisclosure. Each Party agrees that during the Term and for a period
of [***] thereafter, a Party (the “Receiving Party”) receiving Confidential
Information of the other Party (the “Disclosing Party”) (or that has received
any such Confidential Information from the other


45
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------



Confidential Treatment Requested by Codexis, Inc.


Party prior to the Effective Date) shall (i) maintain in confidence such
Confidential Information using not less than the efforts such Receiving Party
uses to maintain in confidence its own proprietary industrial information of
similar kind and value, which shall be no less than a reasonable degree of care,
(ii) not disclose such Confidential Information to any Third Party without the
prior written consent of the Disclosing Party, except for disclosures expressly
permitted below, and (iii) not use such Confidential Information for any purpose
except those permitted by this Agreement (it being understood that this clause
(iii) shall not create or imply any rights or licenses not expressly granted
under Article 2 hereof). Each Party will promptly notify the other Party upon
gaining Knowledge of any material use or disclosure of Confidential Information
of the other Party not permitted pursuant to this Article 10. The Parties agree
that any Proprietary Information (within the meaning of the Prior CDA) disclosed
by the Parties or their Affiliates pursuant to the Prior CDA shall be
Confidential Information within the meaning of, and shall be subject to, this
Article 10.
10.1.1    Exceptions. The obligations in Section 10.1 shall not apply with
respect to any portion of the Confidential Information that the Receiving Party
may receive to the extent that such information:
(a)    is publicly disclosed by the Disclosing Party, either before or after it
is disclosed to the Receiving Party hereunder;
(b)    was known to the Receiving Party or any of its Affiliates, without any
obligation to keep it confidential or any restriction on its use, prior to
disclosure by the Disclosing Party, and such prior knowledge can be properly
documented by the Receiving Party;
(c)    is subsequently disclosed to the Receiving Party or any of its Affiliates
by a Third Party lawfully in possession thereof and without any obligation to
keep it confidential or any restriction on its use;
(d)    is published by a Third Party or otherwise becomes publicly available or
enters the public domain, either before or after it is disclosed to the
Receiving Party without the fault or cause of the Receiving Party; or
(e)    is independently developed by employees or contractors of the Receiving
Party or any of its Affiliates without the aid, application or use of
Confidential Information of the Disclosing Party, and such independent
development can be properly documented by the Receiving Party.
10.2    Authorized Disclosure. The Receiving Party may disclose Confidential
Information belonging to the Disclosing Party only to the extent such disclosure
is reasonably necessary in the following instances:
(a)    to any relevant patent office in preparing, filing, prosecuting and
maintaining patents in accordance with the provisions of Article 9;


46
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------



Confidential Treatment Requested by Codexis, Inc.


(b)    to Regulatory Authorities in order (i) to obtain authorizations to
conduct Clinical Trials or post‑approval studies in relation to Product, or
(ii) to file, obtain and maintain Regulatory Approvals in respect of Product, or
(iii) to Develop, Commercialize or manufacture Product, in each case in
accordance with this Agreement;
(c)    prosecuting or defending litigation or in establishing rights (whether
through declaratory actions or other legal proceedings) or enforcing obligations
under this Agreement;
(d)    subject to Section 10.4, complying with applicable Laws and regulations
(including, without limitation, the rules and regulations of the Securities and
Exchange Commission or any national securities exchange) and with judicial
process, if in the reasonable opinion of the Receiving Party’s counsel, such
disclosure is necessary for such compliance;
(e)    disclosure to its Affiliates, and to its (actual or potential) permitted
sublicensees, acquirers or assignees under Section 14.3 and subcontractors (and
their advisors) and to investment bankers, investors, lenders, accountants and
legal advisors and each of the Parties’ respective directors, employees,
contractors and agents, each of whom prior to disclosure must be bound by
written obligations of confidentiality and non‑use no less restrictive than the
obligations set forth in this Article 10; provided, however, that the Receiving
Party shall remain responsible for any failure by any Person who receives
Confidential Information pursuant to this Section 10.2(e) to treat such
Confidential Information as required under this Article 10; and
(f)    to [***] who are [***] in order to [***], Product; provided, however,
that, (i) in the case of any such disclosure prior to the [***], the [***] and
(ii) in the case of any such disclosure by [***] after the [***], [***] such
disclosure in writing and provided further that, prior to such disclosure, the
[***] is bound by written obligations of confidentiality and non-use no less
restrictive than the obligations set forth in this Article 10.
If and whenever any Confidential Information is disclosed in accordance with
this Section 10.2, such disclosure shall not cause any such information to cease
to be Confidential Information, except to the extent that such disclosure
results in a public disclosure of such information (otherwise than by breach of
this Agreement). Where reasonably possible and subject to Section 10.4 and other
than pursuant to Section 10.2(e), the Receiving Party shall:
(a)    give the Disclosing Party reasonable advance notice of the Receiving
Party’s intent to make such disclosure pursuant to this Section 10.2, to the
extent practicable; and
(b)    provide reasonable cooperation to the Disclosing Party regarding the
timing and content of such disclosure and regarding any action which the
Disclosing Party may deem appropriate to protect the confidentiality of the
information by appropriate legal means.


47
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------



Confidential Treatment Requested by Codexis, Inc.


10.3    Terms of this Agreement. The Parties acknowledge that the terms of this
Agreement shall be treated as Confidential Information of both Parties.
10.4    Securities Filings. In the event either Party determines that it is
required to file with the U.S. Securities and Exchange Commission (and/or the
securities regulators of any state or other jurisdiction) a registration
statement or any other disclosure document which describes any of the terms and
conditions of this Agreement, such Party shall promptly notify the other Party
of such intention. The Party required to make such filing shall provide [***] or
such shorter period of time as may be required, under the circumstances, to
comply with applicable Laws, including the rules and regulations of a securities
exchange) prior to such filing (and any revisions to such portions of the
proposed filing a reasonable time prior to the filing thereof), including any
exhibits thereto relating to the terms and conditions of this Agreement. The
Party required to file shall use Commercially Reasonable Efforts to obtain
confidential treatment of the terms and conditions of this Agreement that such
other Party requests be kept confidential, and shall only disclose Confidential
Information which it is advised by legal counsel is legally required to be
disclosed in order to comply. No such notice shall be required under this
Section 10.4 if and to the extent that the specific information contained in the
proposed filing has previously been included in any previous filing or
disclosure made by either Party hereunder pursuant to this Article 10, or is
otherwise approved in advance in writing by the other Party.
10.5    Publications.
10.5.1    While the JSC remains in effect, all publications, and other forms of
public disclosure such as abstracts and presentations, of results of studies
carried out under this Agreement or otherwise relating to Product (each of the
foregoing, a “Publication”) will comply with the strategy, if any established by
the JSC. Except as permitted under Section 10.2, no Publications by either Party
will contain the Confidential Information of the other Party without the other
Party’s advance written consent.
10.5.2    Prior to the License Effective Date, Codexis may submit for
publication, publish or present a Publication to any Third Party only with
NHSc’s prior written consent, except to the extent any Publication is required
by applicable Laws or rules and regulations of a securities exchange. Codexis
may submit any such Publication to NHSc for review and comment thereon (subject
to Section 10.5.4) at least [***] prior to its intended submission for
publication or presentation. NHSc shall provide Codexis with written
confirmation that NHSc is consenting to, or withholding consent to, such
Publication within [***] after receipt of such Publication, and for any
Publication submitted to it by Codexis to which NHSc so consents, NHSc shall
provide its comments (if any) thereon within such [***] period. Prior to the
License Effective Date, NHSc shall have no right to submit for publication,
publish or present a Publication.
10.5.3    After the License Effective Date, the following shall apply, subject
to Section 10.5.4: Neither Party nor their Affiliates may submit for
publication, publish or present a Publication without the opportunity for prior
review by the other Party, and for any Publication proposed by Codexis, consent
by NHSc, in each case except to the extent required by applicable Laws or rules
and regulations of a securities exchange. A Party seeking, or whose Affiliate is
seeking, to submit, publish, or present a Publication shall provide the other
Party the opportunity to review and comment


48
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------



Confidential Treatment Requested by Codexis, Inc.


on the proposed Publication at least [***] prior to its intended submission for
publication or presentation. The other Party shall provide the Party seeking, or
whose Affiliate is seeking, to publish or present with its comments in writing,
if any, within [***] after receipt of such proposed Publication. If the other
Party fails to provide its comments to the Party seeking, or whose Affiliate is
seeking, to publish or present with its comments, or if NHSc fails to provide
its written consent to Codexis, as applicable, within the foregoing [***]
period, the other Party shall be deemed not to have any comments, and subject to
Section 10.5.4, the Party seeking, or whose Affiliate is seeking, to publish or
present shall be free to submit such Publication in accordance with this Section
10.5 after the [***] period has elapsed. Notwithstanding the foregoing, NHSc’s
obligations under this Section 10.5.3 shall end upon payment of the final
Milestone Payment contemplated by Section 7.3.3.
10.5.4    The Party seeking, or whose Affiliate is seeking, to publish or
present shall provide the other Party a copy of the Publication at the time of
the submission or presentation, as applicable. Each Party agrees to acknowledge
the contributions of the other Party and its Affiliates and their employees in
all Publications, as scientifically appropriate. The Party seeking, or whose
Affiliate is seeking, to publish, or present shall consider in good faith any
comments thereto provided by the other Party and shall comply with the other
Party’s request to remove any and all of such other Party’s Confidential
Information from the proposed Publication. In addition, the Party seeking, or
whose Affiliate is seeking, to publish, or present shall delay the submission
for a period of up to [***] in the event that the other Party can demonstrate
reasonable need for such delay in order to prepare and file a patent application
for which it has prosecution control pursuant to this Agreement.
10.6    Return of Confidential Information. Upon termination of this Agreement,
any and all Confidential Information possessed in a tangible form by a Receiving
Party, its Affiliates, sublicensees or subcontractors and belonging to a
Disclosing Party shall, upon written request, be returned or destroyed to the
extent practicable, except to the extent necessary to practice rights and
licenses surviving such termination, with written confirmation of such
destruction, provided, however, that a Party may retain one (1) copy of any
Confidential Information solely for archival purposes. Notwithstanding the
Receiving Party’s return or destruction of Confidential Information, the
Receiving Party shall continue to be bound by its obligations of confidentiality
and non-use under this Agreement.
10.7    Previously Disclosed Confidential Information. Promptly following the
Effective Date, to the extent that Codexis has heretofore, as of the Effective
Date, disclosed Confidential Information relating to the Specified Compounds to
Third Parties for the purpose of evaluating, or as part of any discussions
regarding, any potential transaction involving the acquisition or licensing of
any Specified Compound, Codexis shall use Commercially Reasonable Efforts to
exercise any rights it may have, pursuant to and subject to the terms of
confidentiality, non-disclosure or similar agreements with such Third Parties,
to cause such Third Parties to return to Codexis or destroy such Confidential
Information.
ARTICLE 11    
INDEMNIFICATION; LIABILITY LIMITATIONS; WAIVER


49
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------



Confidential Treatment Requested by Codexis, Inc.


11.1    Indemnification of NHSc. Subject to Section 11.3, Codexis shall
indemnify, defend and hold harmless NHSc and its Affiliates and each of their
officers, directors, shareholders, employees, successors and permitted assigns
from and against all Third Party Claims, and pay all associated Losses, arising
out of (i) any violation of applicable Law in connection with the Development,
Manufacture, use, handling, storage or disposition of the Compounds or any
Product by Codexis, its agents, subcontractors or sublicensees (other than NHSc,
its Affiliates or sublicensees) prior to the License Effective Date or, if the
Option Expiration Date occurs, during the Term, (ii) any breach by Codexis of
any of its representations, warranties or covenants under this Agreement, or
(iii) any personal injury, death or property damage or other Third Party Claim
resulting from the Development, Manufacture, use, handling, storage, or
disposition of the Compounds or any Product by Codexis, its Affiliates, its
agents, subcontractors or sublicensees (other than NHSc, its Affiliates or
sublicensees) prior to the License Effective Date or, if the Option Expiration
Date occurs, during the Term. Notwithstanding the preceding sentence, Codexis
shall have no obligation with respect to Third Party Claims or associated Losses
to the extent they are subject to NHSc’s indemnification obligations pursuant to
Section 11.2 or to the extent otherwise attributable to any of the circumstances
set forth in clauses (i) through (iii) thereof.
11.2    Indemnification of Codexis. Subject to Section 11.3, NHSc shall
indemnify, defend and hold harmless Codexis and its Affiliates and each of their
officers, directors, shareholders, employee’s, successors and permitted assigns
from and against all Third Party Claims, and pay all associated Losses, to the
extent arising out of (i) any violation of applicable Law in relation to the
Development, Commercialization, Manufacture, use, handling, storage, marketing,
sale, distribution or other disposition of the Compounds or any Product by NHSc,
its agents, subcontractors or sublicensees after the License Effective Date,
(ii) any breach by NHSc of any of its representations, warranties or covenants
under this Agreement, or (iii) any personal injury, death or property damage or
other Third Party Claim resulting from the Development, Commercialization,
Manufacture, use, handling, storage, marketing, sale, distribution or other
disposition of the Compounds or any Product by NHSc, its Affiliates, its agents,
subcontractors or sublicensees after the License Effective Date. Notwithstanding
the preceding sentence, NHSc shall have no obligation with respect to Third
Party Claims or associated Losses to the extent they are subject to Codexis’
indemnification obligations pursuant to Section 11.1 or to the extent otherwise
attributable to any of the circumstances set forth in clauses (i) through
(iii) thereof.
11.3    Procedure for Indemnification.
11.3.1    Notice. Each Party (“Indemnified Party”) will notify promptly the
other Party (“Indemnifying Party”) in writing if it becomes aware of a Claim
(actual or potential) by any Third Party or any proceeding commenced by a Third
Party (including any investigation by a Governmental Authority) (any of the
foregoing, a “Third Party Claim”) for which indemnification may be sought and
will give such related information as the Indemnifying Party shall reasonably
request; provided, however, that no failure or delay in giving such notice shall
limit the Indemnified Party’s right to indemnification hereunder except to the
extent that the Indemnifying Party is prejudiced thereby.


50
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------



Confidential Treatment Requested by Codexis, Inc.


11.3.2    Defense of Claim. The Indemnifying Party shall defend or control the
defense of Third Party Claims. The Indemnifying Party shall be responsible for
satisfying and discharging any award made to or settlement reached with the
Third Party pursuant to the terms of this Agreement. The Indemnifying Party
shall retain counsel reasonably acceptable to the Indemnified Party (such
acceptance not to be unreasonably withheld, refused, conditioned or delayed) to
represent the Indemnified Party and shall pay the fees and expenses of such
counsel related to such proceeding. In any such proceeding, the Indemnified
Party shall have the right to participate in, but not control, the defense of
such proceeding at its own cost and expense, and shall have the right to retain
its own counsel, at its own cost and expense. Neither Party shall settle any
Third Party Claim without the prior written consent of the other Party, which
consent shall not be unreasonably withheld, refused, conditioned or delayed. The
Indemnified Party shall cooperate in all reasonable respects in the defense of
such Third Party Claim, as requested by the Indemnifying Party. The Indemnifying
Party shall not, without the written consent of the Indemnified Party (which
consent shall not be unreasonably withheld, refused, conditioned or delayed),
effect any settlement of any such Third Party Claim, unless such settlement
includes an unconditional release of the Indemnified Party from all liability on
such Claims. Notwithstanding the foregoing, if the Indemnifying Party notifies
the Indemnified Party in writing that it does not intend to assume the defense
of any Third Party Claim subject to indemnification hereunder in accordance with
the foregoing or fails to assume the defense of any Third Party Claim at least
[***] before any deadline the passing of which could adversely affect the
outcome without responsive action by or on behalf of the Indemnified Party (or,
if the Indemnifying Party receives less than [***] notice of such deadline, if
it fails to assume such defense as soon as practicable following receipt of
notice), the Indemnified Party shall have the right to assume and control such
defense and shall have the right to settle or compromise the same without the
Indemnifying Party’s consent, and the fees and expenses incurred by the
Indemnified Party in connection therewith, including its reasonable legal fees
and expenses, will be included in the indemnifiable Losses in connection with
such Third Party Claim.
11.4    Insurance. During the Term of this Agreement, the Parties shall [***] at
[***], an [***] to [***] and [***] and upon such terms (including [***]) as are
[***] in such Party’s territory. The Party maintaining any [***] shall [***] is
[***] and shall [***] to the [***].
11.5    LIMITATION OF LIABILITY; WAIVER OF IMPLIED WARRANTIES.
11.5.1    EXCEPT FOR (I) A BREACH OF ARTICLE 10 AND (II) CLAIMS OF A THIRD PARTY
THAT ARE SUBJECT TO INDEMNIFICATION UNDER SECTION 11.1 AND SECTION 11.2, NEITHER
PARTY SHALL BE LIABLE TO THE OTHER PARTY WITH RESPECT TO ANY SUBJECT MATTER OF
THIS AGREEMENT, WHETHER UNDER ANY CONTRACT, TORT (INCLUDING NEGLIGENCE AND
STRICT LIABILITY) OR OTHER LEGAL OR EQUITABLE THEORY, FOR ANY INCIDENTAL,
INDIRECT, SPECIAL, EXEMPLARY, PUNITIVE, OR CONSEQUENTIAL DAMAGES (INCLUDING
WITHOUT LIMITATION LOST PROFITS, LOSS OF USE, DAMAGE TO GOODWILL, OR LOSS OF
BUSINESS), IRRESPECTIVE OF WHETHER THAT PARTY HAS BEEN ADVISED OF OR MIGHT HAVE
ANTICIPATED THE POSSIBILITY OF SUCH LOSS OR DAMAGE.


51
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------



Confidential Treatment Requested by Codexis, Inc.


11.5.2    THE PARTIES ACKNOWLEDGE AND AGREE THAT THE REPRESENTATIONS AND
WARRANTIES OF THE PARTIES EXPRESSLY SET FORTH IN THIS AGREEMENT ARE THE
EXCLUSIVE REPRESENTATIONS AND WARRANTIES OF THE PARTIES WITH RESPECT TO THE
SUBJECT MATTER OF THIS AGREEMENT AND ARE IN LIEU OF ANY IMPLIED REPRESENTATIONS
AND WARRANTIES, WITH RESPECT TO THE SUBJECT MATTER OF THIS AGREEMENT.
ARTICLE 12    
TERM AND TERMINATION
12.1    Effectiveness; Term. This Agreement is binding and effective as of the
Effective Date and shall continue in force from and after the Effective Date and
expire (i) if the Option Exercise occurs, upon the expiration of all of NHSc’s
payment obligations under this Agreement, and (ii) if Option Exercise does not
occur, upon the first to occur of the date that is five (5) years after the
Effective Date, or the date on which NHSc and Codexis have entered into
definitive agreements pursuant to Section 2.4 under which NHSc has obtained
licenses under two (2) separate ROFN Compounds, unless this Agreement is earlier
terminated in accordance with the terms hereof or by mutual written agreement of
the Parties (the “Term”). If this Agreement expires in accordance with clause
(i) of this Section 12.1, the license granted to NHSc hereunder shall remain in
effect and shall thereupon become fully-paid, irrevocable and perpetual.
12.2    Termination Rights.  
12.2.1    Termination by NHSc for Serious Safety Issue. NHSc shall have the
right to terminate this Agreement upon [***] prior written notice to Codexis in
the event that NHSc reasonably determines that a Compound or Product that is
being Developed, Commercialized or Manufactured by NHSc or its Affiliates or
sublicensees poses a serious safety or public health risk or concern, as
demonstrated by clinically relevant and documented events; provided that the
Parties shall, promptly after Codexis’ receipt of such notice, commence
discussions of and require the Parties to engage in an orderly process in which
to wind down the Parties’ activities with respect to the Compounds and Product
in compliance with applicable Laws, and further provided that such termination
right shall lapse in relation to any such issue if not exercised within [***]
following the date on which such issue is identified by NHSc or NHSc is given
written notice thereof which includes sufficient details to enable NHSc to
reasonably evaluate the severity of such issue. Notwithstanding any longer
period prior to termination specified in NHSc’s written notice under this
Section 12.2.1, this Agreement will terminate automatically [***] from the date
Codexis receives NHSc’s written notice to Codexis. Anything to the contrary
notwithstanding, after providing notice of termination pursuant to this Section
12.2.1, NHSc shall not be deemed to be in breach of or in non-compliance with
this Agreement based upon its taking or failing to take (or its sublicensees’ or
subcontractors’ taking or failing to take) any action in respect of or in
relation to the applicable Compound(s) or any Product(s) that it is reasonably
necessary or prudent in order to protect patient health and safety or prevent
personal injury following notice of any such safety or public health issue.
12.2.2    Insolvency. Either Party shall have the right to terminate this
Agreement in its entirety upon immediate written notice if the other Party
(i) files for protection under bankruptcy


52
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------



Confidential Treatment Requested by Codexis, Inc.


or insolvency laws, (ii) makes an assignment for the benefit of creditors,
(iii) appoints or suffers appointment of a receiver or trustee over
substantially all of its property that is not discharged within [***] after such
filing, (iv) proposes a written agreement of composition or extension of its
debts, (v) proposes or is a party to any dissolution or liquidation, (vi) files
a petition under any bankruptcy or insolvency act relating to bankruptcy,
insolvency, reorganization, winding-up, or composition or readjustment of debts
or has any such petition filed against that is not discharged within [***] of
the filing thereof, (vii) commences a voluntary case under the Bankruptcy Code
of any country, (viii) fails to controvert in a timely and appropriate manner,
or acquiesce in writing to, any petition filed against it in any involuntary
case under the Bankruptcy Code of any country, (ix) takes any corporate action
for the purpose of effecting any of the foregoing, (x) has a proceeding or case
commenced against it in any court of competent jurisdiction, seeking (A) its
liquidation, reorganization, dissolution or winding-up, or the composition or
readjustment of its debts, (B) the appointment of a trustee, receiver,
custodian, liquidator or the like of all or any substantial part of its assets,
or (C) similar relief under the Bankruptcy Code of any country, or an order,
judgment or decree approving any of the foregoing is entered and continues
unstayed for a period of [***], or (xi) has an order for relief against it
entered in an involuntary case under the Bankruptcy Code of any country.  
12.2.3    Termination for Material Breach.
(a)    Breach. Subject to Section 12.2.3(b) below, a Party shall have the right
to terminate this Agreement, upon delivery of written notice to the other Party
in the event of any material breach by such other Party of this Agreement,
provided that such breach has not been cured within [***] after written notice
thereof is given by the terminating Party specifying the nature of the alleged
material breach in reasonable detail. Notwithstanding the foregoing, if such
material breach, by its nature cannot be cured within the foregoing cure period
or is incurable, but the consequences of such breach can be reasonably
alleviated but not within the foregoing cure period, then such cure period shall
be extended if, prior to the end of the initial [***] cure period, the
non‑terminating Party provides a reasonable written plan for curing or
reasonably alleviating the consequences of such material breach and thereafter
uses Commercially Reasonable Efforts to cure or alleviate such material breach
in accordance with such written plan; provided that no such extension shall
exceed [***] after the end of the initial [***] cure period without the consent
of the terminating Party.
(b)    Disputed Breach. If a Party disputes in good faith (i) the existence or
materiality of a material breach specified in a notice provided by the other
Party pursuant to Section 12.2.3(a), (ii) any assertion by the other Party that
such Party has failed to cure or reasonably alleviate any such material breach,
or (iii) any assertion by the other Party that such Party has failed to use its
Commercially Reasonable Efforts to cure or reasonably alleviate any such
material breach in accordance with any relevant written plan, and, in each case,
such Party provides notice to the other Party of such dispute within the
applicable cure period, the other Party shall not have the right to terminate
this Agreement, unless and until the existence of such material breach or
failure by such Party has been determined in accordance with Article 13. It is
understood and acknowledged that, subject to Section 12.3,


53
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------



Confidential Treatment Requested by Codexis, Inc.


during the pendency of such a dispute, all of the terms and conditions of this
Agreement shall remain in effect and the Parties shall continue to perform all
of their respective obligations hereunder, except that any payments due under
this Agreement that are the subject of such dispute (if applicable) may be
withheld to the extent they are in dispute until the arbitrator determines
pursuant to Section 13.2 that such payments are to be paid by one (1) Party to
the other Party.
12.2.4    Termination by NHSc for Convenience. At any time after the [***] of
the Effective Date, NHSc may terminate this Agreement for any reason or no
reason upon [***] prior written notice to Codexis. Notwithstanding any longer
period prior to termination specified in NHSc’s written notice under this
Section 12.2.4, this Agreement will terminate automatically [***] from the date
Codexis receives NHSc’s written notice. During such [***] notice period, except
as the Parties may otherwise agree, NHSc will continue to perform its
obligations under this Agreement; provided that NHSc will not be obligated to
commence any new Clinical Trial and further provided that once NHSc completes
its applicable obligations under Section 12.3.2, NHSc will be relieved from any
further obligations with respect to such activities.
12.2.5    Termination for Patent Challenge by NHSc. Codexis shall have the right
to terminate this Agreement immediately upon written notice if NHSc or its
Affiliate challenges in a court of competent jurisdiction, the validity, scope
or enforceability of, or otherwise opposes, any Patent covering the Compounds
included in the Licensed Patents in the Territory (other than in connection with
NHSc’s or its Affiliate’s defense of any claim brought against it that is not a
claim by Codexis that NHSc’s or its Affiliate’s Exploitation of the Licensed
Patents is outside the scope of the license granted hereunder) and fails to
withdraw or rescind such challenge or opposition within [***] after written
notice from Codexis. If a sublicensee of NHSc or its Affiliate challenges the
validity, scope or enforceability of or otherwise opposes any Patent covering
the Compounds included in the Licensed Patents in the Territory under which such
sublicensee is sublicensed (other than in connection with such sublicensee’s
defense of any claim brought against it that is not a claim by Codexis that such
sublicensee’s Exploitation of the Licensed Patents is outside the scope of the
permitted sublicenses hereunder) and fails to withdraw or rescind such challenge
or opposition within [***] after written notice from Codexis to NHSc, NHSc
shall, within [***] after such written notice from Codexis, terminate such
sublicense. NHSc and its Affiliates shall use reasonable efforts to include
provisions in all agreements under which a Third Party obtains a license under
any Patent covering the Compounds included in the Licensed Patents providing
that, if the sublicensee challenges the validity or enforceability of or
otherwise opposes any such Patent under which the sublicensee is sublicensed in
the manner contemplated in this Section 12.2.5, then NHSc or such Affiliate may
terminate such sublicense agreement with such sublicensee, and NHSc or such
Affiliate shall, upon request by Codexis, enforce such right if such sublicensee
breaches such restriction and fails to cure such breach by withdrawing or
rescinding such challenge or opposition within the time period contemplated by
this Section 12.2.5.
12.3    Effect of Termination.
12.3.1    Milestone Payments. Except as set forth in Section 12.3.3(d), in the
event of any termination of this Agreement by either Party pursuant to Section
12.2, NHSc shall not be


54
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------



Confidential Treatment Requested by Codexis, Inc.


obligated to make any Milestone Payment that would otherwise be owing in respect
of any Milestone Event achieved after the terminating Party notifies the other
Party in writing of its intention to so terminate; provided, however, that if
this Agreement is not ultimately terminated pursuant to such notice, any such
Milestone Payments that would have become due following such notice shall be due
and payable at such time as it is determined that such termination shall not
occur.
12.3.2    Termination by Codexis or by NHSc under Sections 12.2.1 or 12.2.4.
Within [***] after NHSc’s receipt of a notice of termination by Codexis, or
Codexis’ receipt of a notice of termination by NHSc under Sections 12.2.1 or
12.2.4, the Parties will agree upon a transition plan to coordinate their
obligations under this Section 12.3.2 in an efficient manner. Upon the
effectiveness of any termination of this Agreement by Codexis, or by NHSc
pursuant to Sections 12.2.1 or 12.2.4, all rights and licenses granted to NHSc
in respect of the Licensed Patents and Licensed Know-How pursuant to Article 2
shall terminate, all rights of NHSc under the Licensed Patents and Licensed
Know-How shall revert to Codexis, and NHSc shall cease all use of the Licensed
Patents and Licensed Know-How; and the following shall apply:
(a)    If such termination is effective after the [***]: (i) to the extent that
[***] or its Affiliates [***] for [***], all of [***] and its Affiliates’ [***]
be [***] and/or [***] or its designee; (ii) [***], to the extent [***], as [***]
as of the [***], and [***] and its Affiliates’ [***], [***] to [***] or its
designee; and (iii) [***] or its Affiliates and [***] that are [***], and [***]
and its Affiliates’ [***], shall at [***] option be [***] to [***] or its
designee, to the extent permissible pursuant to the terms thereof;
(b)    subject to Section 12.3.1, [***] to [***], or that [***], [***] to the
[***] of [***] shall [***]; but (except as otherwise expressly provided herein)
[***] based on [***] the [***] of such [***];
(c)    If such termination is effective after the License Effective Date and
NHSc or its Affiliates own or control any inventory of any Product suitable for
use or sale in the Territory, NHSc shall notify Codexis in writing and Codexis
shall have the right (but not the obligation) to purchase Product from NHSc at a
price [***], except that NHSc shall be entitled to retain such quantity of
Product as it requires in order to (x) [***] and (y) [***] from a [***] entered
into by NHSc or any of its Affiliates prior to the date of termination. NHSc, if
requested by Codexis, shall use reasonable efforts to cause its sublicensees to
sell any inventory of Product they may own or control to Codexis in accordance
with and subject to the foregoing terms. For the avoidance of doubt, the [***]
by NHSc or any of its Affiliates to any [***] following the date of termination
in [***] of [***] for [***] from that [***] entered into by NHSc prior to the
date of termination shall not constitute a breach of this Agreement or an
infringement of any intellectual property rights Controlled by Codexis (provided
[***] in respect thereof as provided in this Agreement);
(d)    If such termination is effective after the [***], [***] shall [***] (or,
if applicable, cause its Affiliate [***]) to [***] all of [***] (and such
Affiliates’) [***] and to [***], [***] or [***] that is [***] to [***], [***],
except that, other than in the case of [***] by [***] pursuant to [***], [***]
shall [***] with respect to [***] by [***] in connection with (i) [***] any
[***] of the same [***], and (ii) such [***];


55
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------



Confidential Treatment Requested by Codexis, Inc.


(e)    If such termination is effective after the [***], [***] shall [***] to
[***] an [***], with [***], under all [***] and [***] by [***] or its Affiliates
as of the [***] that, [***] the [***] in this Section 12.3.2(e), would be [***]
by the [***] in any [***] in the [***] then [***] by [***] or its Affiliate, to
[***] in the [***] any [***] being [***] by [***] or its Affiliate as of the
[***];
(f)    [***] shall [***] to [***] an [***], with the [***], under all [***] in
the [***] to [***] in the [***] any [***] then being [***] by [***] or its
Affiliate as of the [***];
(g)    NHSc will transfer to Codexis or, upon election of Codexis, destroy all
Product Literature, samples and other sales or sales training materials in the
possession of NHSc and its sales representatives and sales management as
promptly as practical after the date of termination;
(h)    If such termination is effective after the License Effective Date,
subject to Section 12.2.1, to the extent permissible pursuant to applicable
Laws, NHSc shall transition all Development, Commercialization and other
activities undertaken by NHSc and its Affiliates hereunder to Codexis or
Codexis’ designee and shall use Commercially Reasonable Efforts to cause to be
transitioned any such activities undertaken by any of NHSc’s sublicensees.
Notwithstanding the foregoing, NHSc shall only transition any ongoing
Development activities undertaken by NHSc or its Affiliates or sublicensees
hereunder to Codexis or its designee upon Codexis’ written notice to NHSc that
Codexis or its designee intends to continue such Development following the
effective time of such termination;
(i)    the Parties will use Commercially Reasonable Efforts to complete all
transfer and transition activities required in this Section 12.3.2 within [***]
of the effective date of such termination pursuant to Section 12.2.1 or 12.2.4,
as applicable;
(j)    the Parties shall [***] the provisions of this Section 12.3.2, provided,
however, that [***] following a [***] pursuant to [***]; and
(k)    Nothing contained in this Section 12.3.2 shall [***] to [***] pursuant to
[***] under this Agreement.
12.3.3    Other Termination by NHSc. Upon termination of this Agreement by NHSc,
other than pursuant to Section 12.2.1 or 12.2.4:
(a)    If such termination occurs after Option Exercise, from and after the
License Effective Date, the license granted to NHSc pursuant to Section 2.2
shall continue in full force and effect in perpetuity;
(b)    If such termination occurs before Option Exercise and prior to the Option
Expiration Date, Codexis shall continue to perform its obligations hereunder
with respect to the Initial Compound until the first to occur of the License
Effective Date or the Option Expiration Date, as set forth in this Section
12.3.3(b), regardless of whether or not the Option


56
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------



Confidential Treatment Requested by Codexis, Inc.


Trigger has occurred. If NHSc terminates this Agreement other than pursuant to
Section 12.2.1 or 12.2.4, then (i) the Option Trigger Date shall be deemed to
have occurred upon the effective date of such termination and the terms of
Sections 2.1.1 and 2.1.2 shall apply, mutatis mutandis, with the Option Trigger
deemed to have occurred upon the effective date of such termination and (ii) the
Option Expiration Date shall in no event occur prior to the date that is [***]
after the occurrence of conditions for the Option Trigger specified in clauses
(i) and (ii) of Section 2.1.1 are met.  Codexis shall promptly after the
effective date of such termination provide to NHSc all documentation and
information within its Control and reasonably requested by NHSc relating to the
Development of the Compounds. If NHSc exercises the Option prior to the Option
Expiration Date (as determined in Section 2.2.1 and this Section 12.3.3(b)), the
license granted to NHSc pursuant to Section 2.2 shall continue in full force and
effect in perpetuity, and the [***] in [***] to [***] upon the [***] shall be
reduced by [***] of the [***].
(c)    To the extent not completed prior thereto, Codexis shall remain obligated
to perform its obligations pursuant to Article 5 (i) following effectiveness of
termination, to the extent the termination is effective after the License
Effective Date and (ii) from and after the License Effective Date, to the extent
the termination is effective after the License Effective Date;
(d)    NHSc shall make any Milestone Payments contemplated by Section 7.3.4 that
become payable after the effective date of termination, but the amount of any
such Milestone Payments shall be reduced by [***].
(e)    Royalties payable to Codexis pursuant to Section 7.4, with respect to Net
Sales of the Products from and after the effective date of termination shall be
reduced by [***].  Sections 7.5 through 7.11 shall apply to all such royalties
payable pursuant to this Section 12.3.3(e); and
(f)    Nothing contained in this Section 12.3.3 shall limit NHSc’s rights to
pursue damages pursuant to a claim under this Agreement. In addition, without
limiting any rights NHSc may have to pursue damages pursuant to a claim
hereunder, [***] pursuant to this Agreement after the effective date of such
termination [***] which [***] pursuant to [***] pursuant to Section 13.2 or
pursuant to [***] (in each case, subject to the preceding sentence).
12.4    Further Effects of Termination. If this Agreement is terminated as
provided in Section 12.2, this Agreement shall thereafter become void and have
no effect, provided that (i) the following provisions hereof shall survive any
such termination and remain in full force and effect in accordance with the
terms thereof: Articles 1, 7, 13 and 14 and Sections 2.3, 3.7, 9.1, 9.2 (only to
the extent relating to Joint Patents), 10.1-10.4, 10.6, 11.1-11.3, 11.5, the
final sentence of Section 12.2.1 (to the extent such termination is pursuant to
such Section), and Sections 12.3, 12.4 and 12.5; (ii) if such termination is by
NHSc other than pursuant to Section 12.2.1 or Section 12.2.4, the following
provisions (in addition to those specified in the foregoing clause (i) of this
Section 12.4) shall survive such termination and remain in full force and effect
in accordance with the terms thereof: Article 5, Section 2.1 (subject to and in
accordance with Section 12.3.3(b)), Section 2.2.1 and Sections 2.2.3, 2.2.4,
2.2.5, 2.4, 4.1.1, 4.2, 4.3.2, 4.5, 4.6, 4.7, 4.9, 6.1, and 9.2-9.7; (iii) such


57
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------



Confidential Treatment Requested by Codexis, Inc.


termination shall not relieve either Party of any obligation, or deprive either
Party from any benefit, accruing prior thereto, and (iv) such termination shall
be without prejudice to the rights and remedies of any party with respect to any
antecedent breach of the provisions of this Agreement.
12.5    Bankruptcy. All rights and licenses granted under or pursuant to this
Agreement by Codexis or NHSc are, and shall otherwise be deemed to be, for
purposes of Section 365(n) of the Bankruptcy Code of the United States (or the
corresponding provision of any applicable bankruptcy laws of any other country
or competent Governmental Authority, as applicable), licenses of right to
“intellectual property” as defined under Section 101 of the Bankruptcy Code of
the United States (or the corresponding provision of any applicable bankruptcy
laws of any other country or competent Governmental Authority, as applicable).
The Parties agree that the Parties, as licensees of such rights under this
Agreement, shall retain and may fully exercise all of their rights and elections
under the Bankruptcy Code. The Parties further agree that, in the event of the
commencement of a bankruptcy proceeding by or against either Party under the
Bankruptcy Code, the Party hereto that is not a Party to such proceeding shall
be entitled to a complete duplicate of (or complete access to, as appropriate)
any such intellectual property and all embodiments of such intellectual
property, which, if not already in the non-subject Party’s possession, shall be
promptly delivered to it (i) upon any such commencement of a bankruptcy
proceeding upon the non-subject Party’s written request therefor, unless the
Party subject to such proceeding elects to continue to perform all of its
obligations under this Agreement or (ii) if not delivered under (i) above,
following the rejection of this Agreement by or on behalf of the Party subject
to such proceeding upon written request therefor by the non-subject Party.
ARTICLE 13    
DISPUTE RESOLUTION
13.1    Elevation of Issues for Resolution.
13.1.1    In the event the Parties or their representatives are unable to agree
upon (i) any matter properly coming before the JSC or any subcommittee or
subgroup thereof, which neither Party has the right to decide in its sole
discretion, or (ii) any other dispute or disagreement between the Parties
arising from or in connection with this Agreement, the construction hereof, or
the rights, duties or liabilities of either Party hereunder (each of the
disputes described in (i) and (ii), a “Dispute”), the Parties shall endeavor to
resolve such Dispute in accordance with the terms of this Section 13.1. Upon the
receipt of a written notice from one (1) Party to the other Party of the Dispute
(the “Notice of Dispute”), except as otherwise provided in Section 9.2.2,
authorized representatives of the Parties, each with authority to settle the
Dispute, shall endeavor to discuss their respective positions and attempt to
resolve the Dispute. In connection with such discussion, the Parties may agree
to confer with [***] mutually acceptable independent Third Party experts having
expertise in the relevant subject matter and both Parties shall consider in good
faith the views of such Third Party(ies). If for any reason a written agreement
signed by both Parties is not reached within [***] of the Notice of Dispute, the
Parties shall promptly refer the Dispute to, as appropriate and except as
otherwise provided in Section 9.2.2, for Codexis, [***] and, for NHSc, [***]
(the “Senior Officers”), depending on the subject matter of the Dispute, which
Senior Officers will have authority to settle the Dispute and shall be charged
with resolving such Dispute. If for any reason a written


58
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------



Confidential Treatment Requested by Codexis, Inc.


agreement signed by both Parties has not been reached within [***] after
submission to the Senior Officers of such Dispute, the Parties shall promptly
refer such Dispute to the [***] for resolution.
13.1.2    If such Dispute is not resolved by the Parties’ [***] within [***]
after the date the Dispute is referred to them, then the Dispute shall be
submitted to nonbinding mediation as follows: Parties will exchange initial
lists of up to [***] potential mediators within [***] after expiration of such
[***] period. The Parties will endeavor for [***] to agree on one (1) mediator
from such lists. If the Parties are unable to agree on such mediator within such
period, a mediator will be selected in accordance with the Judicial Arbitration
and Mediation Services (the “JAMS”) rules governing mediation within [***] after
the end of such [***] period. Such mediator shall convene, conduct and complete
the mediation with the Parties within [***] after such mediator is so chosen.
The Parties shall [***]. Any mediator shall have at least [***] experience in
mediating or arbitrating cases in the bio-pharmaceutical industry and regarding
the same or substantially similar subject matter as the Dispute between Codexis
and NHSc, and shall be independent and have no prior or then-current personal or
professional relationship, directly or indirectly, with either Party.
13.2    Arbitration. Any Dispute that is not resolved by an executed written
agreement of the Parties in accordance with Section 13.1 or any Dispute about a
Party’s proper use of its casting vote in accordance with Section 3.4, as well
as any related claims or other disputes arising out of or in connection with
this Agreement including any question regarding its existence, validity or
termination, whether for breach of contract, tortious conduct or otherwise and
whether predicated on common law, statute or otherwise (collectively, the
“Related Claims”), shall be referred to and finally resolved by arbitration
under the London Court of International Arbitration (the “LCIA”) rules (the
“Rules”), which Rules are deemed to be incorporated by reference into this
clause. The number of arbitrators shall be one (1), who shall be appointed in
accordance with the Rules and shall be experienced in the application of New
York law. The seat or legal place of arbitration shall be London, England. The
language to be used in the arbitral proceedings shall be English.
(a)    Within [***] after the appointment of the arbitrator by the LCIA, the
arbitrator and the Parties shall meet, and each Party shall provide to the
arbitrator a written summary of: (1) all issues within the scope of the Dispute
and any Related Claims; (2) such Party’s position on each such issue; and (3)
such Party’s proposed ruling on the merits of each such issue. The arbitrator
shall set a date for a hearing, which shall be no later than [***] after the
appointment of the arbitrator by the LCIA, for the presentation of evidence and
legal arguments concerning each of the issues identified by the Parties;
provided, however, that the Parties may jointly agree in writing to extend the
foregoing deadlines, or the arbitrator may unilaterally extend this deadline if
he or she determines in his or her sole discretion that this is required in the
interests of justice.
(b)    The arbitrator shall use his or her best efforts to rule on each disputed
issue within [***] after the completion of the hearing described in
Section 13.2(a); provided, however, that the Parties may jointly agree in
writing to extend the foregoing deadlines, or the arbitrator may unilaterally
extend this deadline if he or she determines in his or her sole discretion that
this is required in the interests of justice. Nothing contained herein shall be
construed to permit the arbitrator to: (i) award any indirect, punitive,
special, consequential,


59
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------



Confidential Treatment Requested by Codexis, Inc.


exemplary or any other similar damages; or (ii) to decide or rule on any issue
or other matter that is not clearly with the scope of the Dispute and any
Related Claims.
(c)    The arbitration proceedings, the facts and circumstances surrounding the
underlying dispute, and any awards issued by the arbitrator shall be kept
confidential by the Parties, and the Parties shall work with the arbitrator to
take such steps as are reasonably necessary to preserve the confidentiality
thereof, except to the extent otherwise required by applicable Law.
(d)    The arbitrator shall have the power to grant any remedy or relief that he
or she deems just and equitable, including but not limited to injunctive relief,
whether interim and/or final, and any provisional measures ordered by the
arbitrator may be enforced by any court of competent jurisdiction.
Notwithstanding the foregoing, nothing in this Agreement shall prevent either
party from seeking any provisional/preliminary relief (including, but not
limited to, injunctions, attachments or other such orders in aid of arbitration)
from any court of competent jurisdiction, and any such application to a court
for provisional/preliminary relief shall not be deemed incompatible with the
agreement to arbitrate or a waiver of the right to arbitrate.
(e)    Any award rendered by the arbitrator shall be final and binding on the
Parties, and each Party hereto waives to the fullest extent permitted by law any
right it may otherwise have under the laws of any jurisdiction to any form of
appeal of, or collateral attack against, such award. Judgment upon any awards
rendered by the arbitrator may be entered in any court having jurisdiction
thereof, including any court having jurisdiction over any of the parties or
their assets.
(f)    Notwithstanding anything in this Article 13, any dispute to determine the
validity or infringement of a Party’s patent rights or other issues relating
solely to the validity or infringement of a Party’s intellectual property rights
(but excluding, in any event, disputes relating to royalties or other amounts
payable hereunder, whether or not involving questions of infringement or
validity) shall be submitted exclusively to the courts in the jurisdiction of
the relevant patent or intellectual property right, and the Parties hereby
consent to the jurisdiction of such courts.
ARTICLE 14    
MISCELLANEOUS
14.1    Severability. If and to the extent that any provision (or any part
thereof) of this Agreement is held to be invalid, illegal or unenforceable, in
any respect in any jurisdiction, the provision (or the relevant part thereof)
shall be considered severed from this Agreement and shall not serve to
invalidate the remainder of such provision or any other provisions hereof. The
Parties shall make a good faith effort to replace any invalid, illegal or
unenforceable provision (or any part thereof) with a valid, legal and
enforceable provision such that the objectives contemplated by the Parties when
entering this Agreement may be realized.


60
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------



Confidential Treatment Requested by Codexis, Inc.


14.2    Notices. Any notice required or permitted to be given by the Parties
pursuant to this Agreement shall be in writing and shall be (i) delivered by
hand, (ii) delivered by overnight courier with tracking capabilities,
(iii) mailed postage prepaid by first class, registered or certified mail, or
(iv) transmitted by facsimile or electronic mail, with confirmation copy by mail
as provided in (iii), and in each case addressed to the recipient Party as set
forth below, unless changed by notice so given:
If to NHSc:
Nestec Ltd.
Avenue Nestlé 55
1800 Vevey
Switzerland
Attention: [***]
with a copy to:
Mayer Brown LLP
1221 Avenue of the Americas
New York, NY 10020
Attention:     [***]
        [***]
If to Codexis:
Codexis, Inc.
200 Penobscot Drive
Redwood City, CA 94063
Attention: [***]
with copies to:
Codexis, Inc.
200 Penobscot Drive
Redwood City, CA 94063
Attention: [***]
Latham & Watkins LLP
140 Scott Drive
Menlo Park, CA 94025
Attention:     [***]
        [***]
(A) with respect to any notice delivered pursuant to clauses (i) or (iv), such
notice shall be deemed effective upon submission to such other Party, (B) with
respect to any notice delivered pursuant to clause (ii), such notice shall be
deemed effective the Business Day following the date of submission


61
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------



Confidential Treatment Requested by Codexis, Inc.


to the carrier, and (C) with respect to any notice delivered pursuant to clause
(iii), such notice shall be deemed effective five (5) Business Days after the
date of submission of such facsimile or electronic mail, as applicable. A Party
may add, delete, or change the person or address to whom notices should be sent
at any time upon written notice delivered to the other Party in accordance with
this Section 14.2.
14.3    Assignment. Neither this Agreement nor any of the rights or obligations
hereunder may be assigned or transferred by either Party without the prior
written consent of the other Party, such consent not to be unreasonably
withheld, delayed or conditioned; provided, however, that (i) either Party may,
without the other Party’s consent, but with written notice to the other Party,
assign or transfer all of its rights and obligations hereunder to any Affiliate,
or to a Third Party with whom it completes a Business Combination or to whom it
sells substantially all of such Party’s assets relating to this Agreement, and
(ii) this Section 14.3 shall not limit the rights of a Party to subcontract its
obligations or sublicense its rights as otherwise permitted under this
Agreement. The assigning Party shall in any event remain responsible for, and
liable hereunder with respect to, the acts and omissions of its assignee in the
performance of this Agreement. This Agreement shall inure to the benefit of and
be binding on the Parties’ successors and assigns. Any assignment or transfer in
violation of the foregoing shall be null and void and wholly invalid, the
assignee or transferee in any such assignment or transfer shall acquire no
rights whatsoever, and the non‑assigning non‑transferring Party shall not
recognize, nor shall it be required to recognize, such assignment or transfer.
Notwithstanding anything to the contrary in this Agreement, with respect to any
intellectual property rights controlled by the acquiring Third Party or its
Affiliates (if other than one (1) of the Parties to this Agreement) involved in
any Business Combination of either Party, or by a permitted Third Party assignee
of a Party, such intellectual property rights shall not be included in the
technology and intellectual property rights licensed to the other Party
hereunder to the extent held by such acquirer or assignee or its Affiliate
(other than the relevant Party to this Agreement and its preexisting Affiliates)
prior to such transaction, or to the extent such technology is developed outside
the scope of activities conducted pursuant to this Agreement. The Licensed
Patents and Licensed Know-How shall exclude any intellectual property that is
owned or controlled by a permitted assignee or successor and is developed
outside the scope of activities conducted pursuant to this Agreement. For
purposes of this Section 14.3, “Business Combination” means, with respect to a
Party, any of the following events: (a) any Third Party (or group of Third
Parties acting in concert) acquires, directly or indirectly, shares of such
Party representing at least a majority of the voting power (where voting refers
to being entitled to vote for the election of directors) then outstanding of
such Party; (b) such Party consolidates with or merges into another corporation
or entity which is a Third Party, or any corporation or entity which is a Third
Party consolidates with or merges into such Party, in either event pursuant to a
transaction in which at least a majority of the voting power of the acquiring or
resulting entity outstanding immediately after such consolidation or merger is
not held by the holders of the outstanding voting power of such Party
immediately preceding such consolidation or merger; or (c) such Party conveys or
transfers title to all or substantially all of its assets to a Third Party.
14.4    Performance by Affiliates. At a Party’s election, any rights of such
Party under this Agreement may be exercised, and any obligations of such Party
under this Agreement may be performed, by one (1) or more of its Affiliates;
provided, however, that such Party shall at all times


62
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------



Confidential Treatment Requested by Codexis, Inc.


remain responsible and liable for the performance or non-performance of its
Affiliates as though such performance or non-performance were of the Party
itself.
14.5    Further Assurances. Each Party agrees, at its own expense, to do, or
procure the doing of, all such further acts and things and shall execute and
deliver such other agreements, certificates, instruments and documents as are
reasonably necessary in order to give full effect to this Agreement.
14.6    Waivers and Modifications. No waiver, modification, release or amendment
of any obligation under or provision of this Agreement shall be valid or
effective unless in writing and signed by all Parties hereto. The failure of any
Party to insist on the performance of any obligation hereunder shall not be
deemed to be a waiver of such obligation. Waiver of any provision hereunder or
of any breach of any provision hereof shall not be deemed to be a continuing
waiver or a waiver of any other breach of such provision (or any other
provision) on such occasion or any succeeding occasion.
14.7    Choice of Law. This Agreement (and any claims or disputes arising out of
or relating hereto or to the transactions contemplated hereby or to the
inducement of any Party to enter herein or therein, whether for breach of
contract, tortious conduct or otherwise and whether predicated on common law,
statute or otherwise) shall be governed by, enforced, and shall be construed in
accordance with the laws of the State of New York, without regard to its
conflicts of law provisions. The Parties hereby expressly disclaim the
application of the United Nations Convention on the International Sale of Goods
to this Agreement.
14.8    Injunctive Relief. Notwithstanding anything herein to the contrary, each
party shall be entitled to seek injunctive relief and specific performance
(including but not limited to any relief or recovery under this Agreement) in
any court of competent jurisdiction in the world.
14.9    Publicity. Upon execution of this Agreement, the Parties shall jointly,
or separately, issue a press release announcing the existence of this Agreement
in the form attached hereto as Exhibit C. Subject to Section 10.4, each Party
agrees not to issue any other press release or other public statement disclosing
other information relating to this Agreement or the transactions contemplated
hereby without the prior written consent of the other Party. Each Party shall
use all reasonable efforts to provide to the other Party a copy of any public
announcement regarding this Agreement or the subject matter hereof as soon as
reasonably practicable under the circumstances prior to its scheduled release
(but in no event less than [***] prior to its scheduled release, unless a
shorter period is required to comply with applicable Law under the
circumstances). Each Party shall have the right to expeditiously review and
recommend changes to any such announcement and the Party whose announcement has
been reviewed shall remove any Confidential Information of the reviewing Party
that the reviewing Party reasonably deems to be inappropriate for disclosure
except to the extent such disclosure is required by applicable Law or rules of a
securities exchange or the Securities and Exchange Commission or the securities
regulators of any state or other jurisdiction. The contents of any announcement
or similar publicity, which has been reviewed and approved by the reviewing
Party, (including the press release referred to at the beginning of this
Section 14.9) can be re‑released by either Party without a requirement for
re‑approval.


63
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------



Confidential Treatment Requested by Codexis, Inc.


14.10    Relationship of the Parties. Each Party is an independent contractor
under this Agreement. Nothing herein is intended or is to be construed so as to
constitute Codexis and NHSc as partners, agents or joint venturers. Neither
Party shall have any express or implied right or authority to assume or create
any obligations on behalf of or in the name of the other Party or to bind the
other Party to any contract, agreement or undertaking with any Third Party.
There are no express or implied Third Party beneficiaries hereunder.
14.11    Entire Agreement. The Parties and Nestlé Health Science S.A. agree that
this Agreement and the attached Exhibits constitutes the entire agreement
between the Parties as to the subject matter of this Agreement, and hereby
supersedes all prior negotiations, representations, agreements and
understandings (whether written or verbal) regarding the same. Notwithstanding
anything to the contrary in this Section 14.11, the Confidentiality Agreement,
dated as of February 10, 2017, between Codexis and Nestlé Health Science S.A.
(the “Prior CDA”) shall remain in full force and effect, provided that all
Proprietary Information (as defined therein) that relates to this Agreement or
the subject hereof and that was disclosed or exchanged between the Parties under
such Prior CDA prior to the Effective Date shall be deemed Confidential
Information disclosed by the relevant Party pursuant to this Agreement and shall
be governed solely by the terms of this Agreement. Each Party acknowledges that
in entering into this Agreement it has not relied on, nor shall it be entitled
to rely upon, any representation, warranty, collateral contract or other
assurances made by or on behalf of the other Party except for those which are
expressly set forth in this Agreement.
14.12    Counterparts. This Agreement may be executed in two or more
counterparts, including counterparts delivered by facsimile or other electronic
transmission, with the same effect as if both Parties had signed the same
document. All such counterparts shall be deemed an original, shall be construed
together and shall together constitute one and the same instrument.
14.13    Exports. Each Party agrees not to export or re‑export, directly or
indirectly, any information, technical data, the direct product of such data,
samples or equipment received or generated under this Agreement in violation of
any applicable export control Laws.
14.14    Amendments. Any amendment of this Agreement shall not be binding on the
Parties unless set out in writing, expressed to amend this Agreement and signed
by authorized representatives of each of the Parties.
14.15    Interpretation. Except where the context otherwise requires, wherever
used, the singular shall include the plural, the plural the singular, the use of
any gender shall be applicable to all genders and the word “or” is used in the
inclusive sense (and/or). The captions of this Agreement are for convenience of
reference only and in no way define, describe, extend, or limit the scope or
intent of this Agreement or the intent of any provision contained in this
Agreement. The term “including,” “include,” or “includes” as used herein shall
mean including, without limiting the generality of any description preceding
such term. Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document herein will be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or therein), (ii) any reference to any applicable Laws herein will


64
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------



Confidential Treatment Requested by Codexis, Inc.


be construed as referring to such Laws as from time to time enacted, repealed or
amended, (iii) any reference herein to any person will be construed to include
the person’s successors and permitted assigns, (iv) the words “herein”, “hereof”
and “hereunder”, and words of similar import, will be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (v) any
reference herein to the words “mutually agree” or “mutual written agreement”
will not impose any obligation on either Party to agree to any terms relating
thereto relating to such terms except as such Party may determine in such
Party’s sole discretion, (vi) all references herein to Sections or Exhibits will
be construed to refer to Sections and Exhibits to this Agreement, (vii) the word
“days” means calendar days unless otherwise specified, (viii) except as
otherwise expressly provided herein all references to “$” or “dollars” refer to
the lawful money of the U.S., and (ix) the words “copy” and “copies” and words
of similar import when used in this Agreement include, to the extent available,
electronic copies, files or databases containing the information, files, items,
documents or materials to which such words apply. The headings of each Article
and Section in this Agreement have been inserted for convenience of reference
only and are not intended to limit or expand on the meaning of the language
contained in the particular Article or Section. Each Party represents that it
has been represented by legal counsel in connection with this Agreement and
acknowledges that it has participated in the drafting hereof. In interpreting
and applying the terms and provisions of this Agreement, the Parties agree that
no presumption will apply against the Party which drafted such terms and
provisions. The language in this Agreement is to be construed in all cases
according to its fair meaning.
[Signature page follows]




65
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------




Confidential Treatment Requested by Codexis, Inc.


IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their respective duly authorized officers.
CODEXIS, INC.
By: [***]

(Signature)

Name: [***]    
Title: [***]    

NESTEC LTD.
By: [***]

(Signature)

Name: [***]    
Title: [***]    




Solely for purposes of Sections 13.1 and 14.11:
NESTLÉ HEALTH SCIENCE S. A.
By: [***]

(Signature)

Name: [***]    
Title: [***]    














[Signature page to Global Development, Option and License Agreement]
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------




Confidential Treatment Requested by Codexis, Inc.


Exhibit A

Development Plan
[***]


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------



Confidential Treatment Requested by Codexis, Inc.


Exhibit B    
Initial Licensed Patents

[***]




[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------




Confidential Treatment Requested by Codexis, Inc.


Exhibit C    
Press Releases
[See attached.]




[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------



Confidential Treatment Requested by Codexis, Inc.


a1010ctrredactionstex_image1.gif [a1010ctrredactionstex_image1.gif]
Codexis and Nestlé Health Science Enter Into Healthcare Focused Protein
Engineering Platform Partnership
•
Includes an option for the global development of CDX-6114 for PKU, marking
Codexis’ first partnership for an internally developed biotherapeutic product.
Codexis receives an upfront payment of $14 million and potential milestones and
royalties depending on product success



•
In addition, the partnership adds strategic access to the CodeEvolver® platform
for the discovery of additional enzyme therapies for other metabolic disorders
requiring drug therapy, as well as novel enzymes for use in medical nutrition
and consumer care products



REDWOOD CITY, California (October xx, 2017) – Codexis, Inc. (NASDAQ: CDXS), a
leading protein engineering company, and Nestlé Health Science announce a
strategic collaboration encompassing multiple projects accessing Codexis’
CodeEvolver® protein engineering platform. The collaboration includes an option
for the global development of Codexis’ novel, orally delivered, enzyme,
CDX-6114, for the management of phenylketonuria (PKU), an orphan metabolic
disorder. In addition, Nestlé Health Science has secured strategic access to the
CodeEvolver® protein engineering platform for the discovery of biotherapeutics
for other metabolic disorders, and for the development of novel enzyme products
for Nestlé Health Science’s Medical Nutrition and Consumer Care business areas.


Terms of the partnership
Under the terms of the option agreement, Nestlé Health Science will make an
upfront payment of $14 million. Codexis will be eligible to receive clinical
development, approval and commercial milestone payments related to CDX-6114 as
well as tiered royalties on product sales. Codexis will be responsible for the
clinical development costs for CDX-6114 up to and including phase 1 in healthy
volunteers.
Thereafter, Nestlé Health Science will have an option to obtain an exclusive
global license to CDX-6114 and will be responsible for all future development
and commercialization. Beyond CDX-6114, Nestlé Health Science secures a right of
first negotiation over enzyme therapies for inborn errors of amino acid
metabolism, which Codexis has in its pipeline or may discover over the next five
years.


The partnership also includes a strategic collaboration where Codexis and Nestlé
Health Science will leverage the CodeEvolver® platform technology to develop
novel enzymes for Nestlé Health Science’s established Consumer Care and Medical
Nutrition business areas.


“This transaction validates our CodeEvolver® protein engineering platform
technology as a biotherapeutic discovery engine, and also highlights our ability
to establish customized partnerships for unlocking the power of proteins with a
growing list of the world’s great companies,” said John Nicols, Codexis
President and Chief Executive Officer. We look forward to a long term and very
productive relationship with the team at Nestlé Health Science.”


Greg Behar, Chief Executive Officer of Nestlé Health Science, stated, “Enzymes
are key to healthy functioning. When enzymes are not present or not working
properly there can be an impairment of a wide range of processes critical for
human health. The partnership with Codexis strengthens our footprint in the




[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------




Confidential Treatment Requested by Codexis, Inc.


enzyme field, a fast developing part of the nutritional therapy innovation
frontier that is changing the way we manage our health.”




About Phenylketonuria (PKU)
PKU is an inborn metabolic disorder resulting from a mutation in the gene for
the enzyme that converts the essential amino acid phenylalanine, present in
almost all dietary protein, into tyrosine. As a result of this deficiency,
phenylalanine builds up to levels that are toxic in the brain, causing serious
neurological symptoms including intellectual disability, seizures and cognitive
and behavioral disabilities. To avoid phenylalanine toxicity and the most severe
disease symptoms, individuals with PKU must follow a strict, life-long diet that
is low in phenylalanine and supplement their diet with a synthetic
phenylalanine-free formula to provide sufficient nutrients. Maintaining a
strict, life-long diet is a challenge for individuals with PKU. There are an
estimated 50,000 people with PKU in the developed world.


About Nestlé Health Science
Nestlé Health Science, a wholly-owned subsidiary of Nestlé, is a health-science
company engaged in advancing the role of nutrition therapy to change the course
of health for consumers, patients and its partners in healthcare. Nestlé Health
Science’s portfolio of nutrition solutions, diagnostics, devices and drugs
targets a number of health areas, such as inborn errors of metabolism, pediatric
and acute care, obesity care, healthy aging, and gastrointestinal and brain
health. Through investing in innovation and leveraging leading edge science,
Nestlé Health Science brings forward innovative nutritional therapies with
clinical, health economic value and quality of life benefits. Nestlé Health
Science employs around 3,000 people worldwide and is headquartered in Epalinges
(near Lausanne), Switzerland. For more information, please visit
www.nestlehealthscience.com.


About Codexis, Inc.
Codexis, Inc. is a leading protein engineering company that applies its
technology to the development of biocatalysts for commercial manufacture of
pharmaceuticals and fine chemicals, as well as the development of enzymes as
biotherapeutics and for molecular diagnostics. Codexis’ proven technology
enables implementation of biocatalytic solutions to meet customer needs for
rapid, cost-effective and sustainable manufacturing. For more information, see
www.codexis.com.




Forward-Looking Statements
This press release contains forward-looking statements relating to Codexis’
partnership with Nestlé Health Science, including further validation of Codexis’
CodeEvolver® protein engineering platform technology as a biotherapeutic
discovery engine, Codexis’ ability to establish customized partnerships for
unlocking the power of proteins with a growing list of the world’s great
companies, and the long-term and productive nature of Codexis’ relationship with
Nestlé Health Science. You should not place undue reliance on these
forward-looking statements because they involve known and unknown risks,
uncertainties and other factors that are, in some cases, beyond Codexis’ control
and that could materially affect actual results. Factors that could materially
affect actual results include Codexis’ dependence on its licensees and
collaborators; Codexis’ dependence on a limited number of products and
customers; potential adverse effects to Codexis’ business if its customers’
products are not received well in the markets; Codexis’ ability to deploy its
technology platform in new market spaces; Codexis’ dependence on key personnel;
Codexis’ ability to compete may decline if it loses some of its intellectual
property




[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------




Confidential Treatment Requested by Codexis, Inc.


rights; third party claims that Codexis infringes third party intellectual
property rights; and Codexis could face increased competition if third parties
misappropriate Codexis biocatalysts. Additional factors that could materially
affect actual results can be found in Codexis’ Annual Report on Form 10-K filed
with the Securities and Exchange Commission on March 9, 2017 and Quarterly
Report on Form 10-Q filed with the Securities and Exchange Commission on August
9, 2017, including under the caption “Risk Factors.” Codexis expressly disclaims
any intent or obligation to update these forward-looking statements, except as
required by law.


Codexis Contact:
Gordon Sangster
Chief Financial Officer (650) 421-8115
gordon.sangster@codexis.com


Investor Relations Contact: LHA Investor Relations Jody Cain
(310) 691-7100
jcain@lhai.com




[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------




Confidential Treatment Requested by Codexis, Inc.


a1010ctrredactionstex_image3.jpg [a1010ctrredactionstex_image3.jpg]








News release
Nestlé Health Science and Codexis create partnership to accelerate enzyme
innovation for multiple health conditions
•
2018 clinical trial for PKU candidate boosts pipeline for Nestlé Health
Science’s Vitaflo business

•
Partnership to leverage Codexis’ enzyme discovery platform to fuel therapeutic
and nutritional innovation



Epalinges, Switzerland, XX October 2017 – As part of its core strategy to
advance the therapeutic role of nutrition, Nestlé Health Science (NHSc) is
forming an innovation partnership with Codexis (NASDAQ: CDXS), a pioneer in
protein engineering and enzyme optimization. The partnership will leverage and
extend the application of Codexis’ CodeEvolver® protein engineering platform,
creating novel enzymes that will further fuel innovation for NHSc’s subsidiary
Vitaflo, specializing for inborn errors of metabolism, as well as for NHSc’s
Consumer Care and Medical Nutrition portfolio.
Under the terms of the partnership, Nestlé Health Science acquires an option for
Codexis’ lead candidate CDX-6114, an orally delivered enzyme designed to help
better manage phenylketonuria (PKU). PKU is an inborn and lifelong metabolic
disorder that impacts the ability of patients to process protein properly due to
a malfunctioning or deficient enzyme that leads to impairment of
neurodevelopment and neurological function. The CDX-6114 enzyme is designed to
reduce the damaging build-up in the blood of the amino acid phenylalanine. The
clinical development of CDX-6114 is expected to start in 2018 and provides a new
dimension to the pipeline of Vitaflo, a leading provider of nutritional ‘diets
for life’ for PKU patients and innovations for other inborn errors of
metabolism.
Greg Behar, CEO of Nestlé Health Science, stated: “Enzymes are key to healthy
functioning. When enzymes are not present or not working properly there can be
an impairment of a wide range of processes critical for human health. The
partnership with Codexis strengthens our footprint in the enzyme field, a fast
developing part of the nutritional therapy innovation frontier that is changing
the way we manage our health.”
John Nicols, Codexis President and Chief Executive Officer, added, “The
partnership with Nestlé Health Science highlights our ability to partner
flexibly with industry leaders to create value with our CodeEvolver® protein
engineering platform technology. In this case, to unlock the power of proteins
for the development of novel biotherapeutics. We look forward to a long term and
very productive relationship with Nestlé Health Science.”
Terms of the agreement
Under the terms of the agreement, Nestlé Health Science will make an upfront
payment of $ 14 million. Codexis will be eligible to receive clinical
development, approval and commercial milestone payments related to CDX-6114 as
well as tiered royalties. Codexis will be responsible for the clinical
development costs for CDX-6114 up to and including phase 1 in healthy
volunteers. Thereafter, Nestlé Health Science will have an option to obtain an
exclusive global license to CDX-6114 and will be responsible for all future
development and commercialization. Beyond CDX-6114, Nestlé Health Science
secures a right of first negotiation over enzyme therapies for inborn errors of
amino acid metabolism, which Codexis has in its pipeline or may discover over
the next five years.
The partnership also includes a strategic collaboration where Codexis and Nestlé
Health Science will leverage the CodeEvolver® platform technology to develop
novel enzymes for Nestlé Health Science’s established Consumer Care and Medical
Nutrition business areas.


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------



Confidential Treatment Requested by Codexis, Inc.


* * * * *






[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------




Confidential Treatment Requested by Codexis, Inc.


a1010ctrredactionstex_image4.jpg [a1010ctrredactionstex_image4.jpg]






About Nestlé Health Science
Nestlé Health Science, a wholly-owned subsidiary of Nestlé, is a health-science
company engaged in advancing the role of nutrition therapy to change the course
of health for consumers, patients and its partners in healthcare. Nestlé Health
Science’s portfolio of nutrition solutions, diagnostics, devices and drugs
targets a number of health areas, such as inborn errors of metabolism, pediatric
and acute care, obesity care, healthy aging, and gastrointestinal and brain
health. Through investing in innovation and leveraging leading edge science,
Nestlé Health Science brings forward innovative nutritional therapies with
clinical, health economic value and quality of life benefits. Nestlé Health
Science employs around 3,000 people worldwide and is headquartered in Epalinges
(near Lausanne), Switzerland. For more information, please visit
http://www.nestlehealthscience.com.


About Codexis
Codexis, Inc. is a leading protein engineering company that applies its
technology to the development of biocatalysts for commercial manufacture of
pharmaceuticals and fine chemicals, as well as the development of enzymes as
biotherapeutics and for molecular diagnostics. Codexis’ proven technology
enables implementation of biocatalytic solutions to meet customer needs for
rapid, cost-effective and sustainable manufacturing. For more information, visit
http://www.codexis.com.


Forward-Looking Statement
This press release contains “forward-looking statements” regarding the
development and commercialization of enzymes for use in various health
conditions or disorders. Such forward-looking statements are based on current
expectations and involve inherent risks and uncertainties, including factors
that could delay, divert or change any of them, and could cause actual outcomes
and results to differ materially from current expectations. No forward-looking
statement can be guaranteed.






Contact:
Rodrigo Macip
Head of Corporate and Consumer Communications, Nestlé Health Science
nestlehealthscience.external@nestle.com
Media Tel: + 41 21 924 22 00




[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------



Confidential Treatment Requested by Codexis, Inc.


Exhibit D    
Claimed PAL Compounds
[***]


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------



Confidential Treatment Requested by Codexis, Inc.


Exhibit E    
Compound-related Contracts
[***]


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------



Confidential Treatment Requested by Codexis, Inc.


Exhibit F    
Formulation Objectives
[***]




[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------



Confidential Treatment Requested by Codexis, Inc.


Exhibit G    
Solid Dosage Form Development Study


Solid Dosage Form Development Study Plan:
[***]


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

